Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 1 of 61 PageID# 792

                                                                              fT M   --
                                                                              a            '




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF VIRGINIA                  '           I i- "


 In re: Grand Jury Subpoena,       )

 CHELSEA MANNING,                  )           MOTION TO QUASH
                                   )           GRAND JURY SUBPOENA
               Subpoenaed Party.   )
                                   )

                               STATEMENT OF MOTION


       Comes now Chelsea Manning,by and through counsel, and pursuant to the

 United States Constitution and applicable statutory rights, hereby moves this court

 to quash a subpoena ad testijicandum summoning her to testify before a federal

 grand jury in this District. For reasons set forth herein,the subpoena is an abuse of

 grand jury process,and must therefore be quashed.

       Ms. Manning states the following in support of these requests:

                               PRELIMINARY STATEMENT


       Chelsea Manning is a former military analyst who disclosed,in 2010,

 classified and unclassified but sensitive material showing the nature of modem

 warfare and violations of international law. As a consequence of those disclosures,

 she was court-martialed. At her trial, she took full responsibility for her actions,

 was convicted,and sentenced to 35 years in prison.


                                                                             Page 1 of 9
Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 2 of 61 PageID# 793




         Throughout her trial and confinement,she was heralded world-wide as a '

 champion of the free press and principled direct action; held up to illustrate the

 punitive excesses of solitary confinement; and more recently,lauded as an advocate

 for the rights of transgender people. In 2016,amidst global support, her request for

 commutation of her sentence to time served was granted, and she was released

 after serving seven years. Since her release, she has engaged civically in a number

 of important ways,ranging from running for office to providing support for the 230

 people arrested protesting Donald Trump's inauguration, writing a book,and

 participating in a documentary film, which will be aired on Showtime in June,

 2019.


         On March 6,2018,a grand jury sitting in the Eastern District of Virginia

 issued an indictment for Julian Assange, the former publisher of the organization

 Wikileaks to which Ms. Manning had disclosed the documents in 2010. Ms.

 Manning is mentioned pervasively throughout the indictment and the supporting

 affidavit of FBI agent Meghan Brown. See Exhibits A and B,attached. The United

 States has commenced extradition proceedings in the United Kingdom based on

 that indictment, which charges a single count of Conspiracy to Commit Computer

 Intrusion under 18 U.S.C. §§ 371,1030(a)(1), 1030(a)(2), and 1030(c)(2)(B)(ii).


                                                                            Page 2 of 9
Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 3 of 61 PageID# 794




 See Julian Assange Appears in Court for U.S. Extradition Hearing, Meghan Specia

 and Iliana Magra,New York Times, May 2,2019 available at https://

 www.nytimes.coin/2019/05/02/world/europe/julian-assange-us-extradition.html.

       On March 6,2019,a full year after the indictment of Mr.Assange,Chelsea

 Manning was summoned and appeared before the same grand jury that had issued

 the indictment. She was asked questions relating to her 2010 disclosures, and

 refused to answer, asserting various constitutional and statutory rights. On March

 8,after a brief hearing, Ms. Manning was held in contempt and remanded to the

 custody of the Attorney General, until either she agreed to give testimony,or the

 term of the grand jury expired. On May 9,2019 the grand jury expired and Ms.

 Manning was released.

       She is now subject to a new subpoena compelling her appearance before a

 new grand jury on May 16,2019. See Exhibit C.

                                    ARGUMENT


 I.    THE SUBPOENA SEEKS TO COMPEL TESTIMONY FOR AN
       IMPROPER PURPOSE,AND IS AN ABUSE OF THE GRAND
       JURY PROCESS.


       The grand jury's defining feature is secrecy,and the subject of this

 investigation has not been publicly disclosed. What is known,however,is that a


                                                                          Page 3 of 9
Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 4 of 61 PageID# 795




 grand jury issued an indictment against Julian Assange, without testimony from

 Chelsea Manning. That grand jury terminated, having obtained an indictment, and

 satisfied its investigative function.

       The government has indicated it wishes to speak to Ms. Manning about a)

 inconsistencies among her prior statements, and b) a time period before the

 disclosures of 2010 about which they claim to lack information. Each of these

 interests represent efforts of trial preparation and matters properly dealt with on

 cross examination, pretrial discovery,or in direct examination at trial.

       While a presumption of regularity attaches to grand jury proceedings,the

 presumption is rebuttable. Although the burden of demonstrating an irregularity in

 such proceedings rests squarely upon the party alleging an impropriety. United

 States V.(Under Seal),714 F.2d 347,350(4th Cir.), cert, dismissed,464 U.S.978,


 104 S.Ct. 1019,78 L.Ed.2d 354(1983) Where,as here,a witness raises concrete

 and credible concerns about the potential impropriety of questioning, the

 presumption of regularity that normally attaches to grand jury proceedings is

 rebutted. United States v. Alvarado.840 F.3d 184,189(4th Cir. 2016).

       This does not mean that the grand jury may be stymied by mere speculation,

 but that in the face of credible concerns,the District Court must make an inquiry.


                                                                            Page 4 of 9
Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 5 of 61 PageID# 796




 and that various remedies may be had. In re Grand Jury Subpoenas Puces Tecum,

 Aug. 1986.658 F. Supp.474,477-78(D. Md. 1987)(where the "government has

 failed to rebut this inference, by means such as the introduction of an affidavit

 attesting to the proper purpose of the investigation, an evidentiary hearing should

 be held in order to ascertain the government's true motives" emphasis added); see

 also U.S. V. Loc Tien Nevuen.314 F.Supp.2d 612(E.D.Va. 2004)("particularized

 and factually based grounds exist to support the proposition that irregularities in

 the grand jury proceedings may create a basis for dismissal of the indictment"

 emphasis added).

       "The principles that the powers of the grand jury may be used only to further

 its investigation, and that a court may quash a subpoena used for some other

 purpose, are both well recognized." United States v. Moss,756 F.2d 329,332(4th

 Cir. 1985). Thus,"practices which do not aid the grand jury in its quest for

 information bearing on the decision to indict are forbidden. This includes use of the

 grand jury by the prosecutor to harass witnesses or as a means of civil or criminal

 discovery." United States v.(Under Seal),714 F.2d 347(4th Cir. 1983).

        Critically for the case at bar,"once a criminal defendant has been indicted,

 the Government is barred from employing the grand jury for the 'sole or dominant


                                                                            Page 5 of 9
Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 6 of 61 PageID# 797




 purpose' of developing additional evidence against the defendant." United States v.

 Bros. Constr. Co. of Ohio,219 F.3d 300(4th Cir. 2000). The government may not

 "use the grand jury to improve its case in an already pending trial by preserving

 witness statements, locking in a witness's testimony, pressuring potential trial

 witnesses to testify favorably, or otherwise employing the grand jury for pretrial

 discovery." United States v. Alvarado.840 F.3d 184(4th Cir. 2016). See also

 United States v. Moss,supra,("it is the universal rule that prosecutors cannot

 utilize the grand jury solely or even primarily for the purpose of gathering evidence

 in pending litigation").

       Here,Ms. Manning was subpoenaed only after an indictment was obtained.

 Additionally,counsel was informed explicitly that the government wishes to

 inquire into alleged inconsistencies between statements Ms.Manning made to an

 informant in 2009,and statements made at her court martial in 2013,and further

 that they were interested in inquiring into Ms. Manning's activities during a certain

 time period, prior to her 2010 disclosures. These are matters of interest which

 could be inquired into,should, as expected, Ms. Manning be called at trial as a

 witness, by either the prosecution or the defense. The government seeks to use the

 power of a grand jury subpoena to prepare for a trial witness.


                                                                           Page 6 of 9
Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 7 of 61 PageID# 798




       Because she has already given exhaustive testimony at her court martial, and

 given that the government has access to thousands of pages of military forensic

 reports, it is entirely possible that efforts at repeated questioning are intended to

 "coax [her] into the commission of perjury or contempt,[and] such conduct would

 be an abuse of the grand jury process." Bursev v. United States.466 F.2d 1059,

 1080 n.lO (9th Cir. 1972); United States v. Caputo.633 F.Supp 1479(E.D.Pa.

 1986); United States v. Simone.627 F. Supp. 1264(D.N.J. 1986). See also

 Gershman,The "Periurv Trap" 192 U.Pa. L.Rev.624(1981). The government's

 expressed interest in inquiring after impeachment and cross-examination material,

 in conjunction with the post-indictment subpoena,is inconsistent with the proper

 investigative purpose of a grand jury.

       The foregoing evidence of grand jury misuse is sufficient to require the

 government to meet its burden of showing grand jury regularity. In demonstrating

 the regularity of this subpoena,the Court might be satisfied by an affidavit or even

 an in camera recitation of the specific reasons for calling this witness and for

 asking the particular questions. But there is a minimal expectation that the

 government will satisfy the Court that the sole and dominant purpose of the




                                                                             Page 7 of 9
Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 8 of 61 PageID# 799




 subpoena is not improper,and that the witness in fact is able to add something of

 value to the grand jury's investigation.

        In certain instances,the government may represent that a grand jury

 investigation is "ongoing such that additional counts or additional defendants may

 be added." But here,the government ought not make any such representation, since

 under the Rule of Speciality, the commencement of extradition proceedings in

 Great Britain forecloses the addition of further charges to the indictment.

 ARTICLE XII,Treaty,Protocol of Signature & Exch. of Notes Signed at London

 June 8,1972;,T.I.A.S. No.8468 (Jan. 21,1977)

                                          CONCLUSION


        The purpose in calling Ms. Manning before the grand jury is not to discover

 further and more helpful information, but to prepare a witness for trial in ways not

 contemplated or permitted by the grand jury process. The subpoena must be

 quashed.'

 Respectfully Submitted,
 By Counsel




 ^ The Court may wish to consider holding this motion in abeyance while the government responds to, and
 the Court considers Ms, Manning's motion pursuant to 28 U.S.C. §3504 filed concomitantly with this
 motion.


                                                                                          Page 8 of 9
Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 9 of 61 PageID# 800




 Dated: May 14,2019

                                  /s/ Moira Meltzer-Cohen
                                   MOIRA MELTZER-COHEN
                                  (pro hac vice pending)
                                  277 Broadway, Suite 1501
                                   New York, NY 10007
                                  347-248-6771
                                   mo at law@protoiimail.com


                                  /s/ Sandra Freeman
                                  SANDRA C. FREEMAN(VSB# 78499)
                                  5023 W. 120th Avenue,#280
                                  Broomfield, Colorado 80020
                                  720-593-9004
                                  Sandra.c.freeman@protonmai1.com

                                  /s/ Chris Leibi£
                                  CHRISTOPHER LEIBIG(VSB#40594)
                                   114N. Alfred Street
                                   Alexandria, Virginia 22314
                                  703-683-4310
                                  chris@chrislcibiglaw.com

                                  /si Vincent J. Ward
                                   VINCENT J. WARD
                                  (pro hac vice pending)
                                  Freedman Boyd Hollander Goldberg Urias
                                  & Ward,
                                  RA
                                  20 First Plaza, Suite 700
                                   Albuquerque, New Mexico 87102
                                  505-842-9960
                                  viw@fbdlaw.com




                                                                Page 9 of 9
Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 10 of 61 PageID# 801




 ATTACHMENT
                                  A
Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 11 of 61 PageID# 802




                   IN THE UNITED STATES DISTRICT COURT FOR THE                                     fillD
                                                                                              IK OPF« COURT
                              EASTERN DISTRICT OF VIRGINIA
                                                                                                   -62018
                                           Alexandria Division

                                                                                            Asfr      v '.


    UNITED STATES OF AMERICA                           ) fTINDERSEALI

           V.
                                                       ) Criminal No. l:I8cr ///
                                                       )
    JULIAN PAUL ASSANGE,
                                                       ) Count 1: Conspiracy to Commit
                                                       ) Computer Ihtnision(18 U.S.C.§§ 371,
           Defendant                                   ) 1030(a)Cl), 1030(a)(2),
                                                       ) 1030(c)(2)(B)(ii))



                              March 2018 Term.-at Alexandria. Virginia

                                             irWDTCTMENT


    THE GRAND JURY CHARGES THAT:
                                     gRNKRAL ATXEGATIONS


    Attimes material to this Indictment:
           1.     chelseaMamimg,foimerlyIaioTOiasBradleyMammig,wasanintemgenoeanalyst
    in the United States Aimy,who was deployed to Forward Operating Base Hanimerin Icaq.
            2. Manning held a "Top Secreti" seouriQr deatance, and signed a classified
    in&nnationnondisclosureagceement,admovdedgingfliattheunaulhotized disclosure orretention
    or negligent h-fHlinE ofclassified infonnation oonld cause ittqrarable injury to the United States
    or he used to the advantage ofa foreign nation.
           3.      acecutive Order No. 13526 and its predecessor orders define the classification
    levels         to classified information. Under the acecutive Order, infonnation may be
    dassified as"Seoref ifits unauthorized disclosure reasonably couldbe expected to cause serious
Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 12 of 61 PageID# 803




   damage to the national security. Further, under the Executive Order, classified information can
   generally only he disclosed to those persons who have been granted an appropriate level ofUnited
   States government security clearance and possess a need to know the classified infonnation in
   connection to their official duties.

          4,      Julian Paul Assange was the founder and leader of the WikiLeaks website. The
   WikiLeaks website publicly solicited submissions of classified, censored, and other restricted
   information.

           5,      Assange, who did not possess a security clearance or need to know, was not
   authorized to receive classified information ofthe United States.
           6,      Between in or around January 2010 and May 2010, Mamimg downloaded four,
   nearly complete databases from departments and agencies ofthe United States. These databases
   contained approximately 90,000 Afgframstan war-related significant activity r^oits,400,000 Iraq
    war-related significant activities i^orts, 800 Guantanamo Bay detainee assessment briefs, and
   250,000 U.S. Department of State cables. Many of these records were classified pursuant to
    Executive Order No,13526 or its predecessor orders. Manning provided the records to agents of
    WikiLeaks so that WikiLeaks could publicly disclose them on its website. WikiLeaks publicly
    released the vast majority ofthe classified records on its website in 2010 and 2011.
           7,      On or about March 8, 2010, Assange agreed to assist Mamimg in cracking a
    password stored on United States Department of Defense computers connected to the Secret
    IntemetProtocol Network,aUnited States governmentnetwork used for classified documents and
    communications,as designated according to Executive Order No.13526 orits predecessor orders,
            8,      Manning, who had access to the computers in connection with her duties as an
    intelUgence analyst, was also using the computers to download classified records to transmit to
Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 13 of 61 PageID# 804




  WildLeaks. Aimy regulations prohibited Manning from attemptmg to bypass or circumvent
  security mechanisms on Government-provided information systems and from sharing personal
   accounts and authenticators,such as passwords.

          9.      The portion of the password Manning gave to Assange to crack was stored as a
  "hash value" in a computer file that was accessible only by users with administrative-level
   privileges. Maiming did not have adiiunistrative-level privileges, and used special software,
   namely a Linux operating system, to access the computer file and obtain the portion of the
   password provided to Assange.
          10.     Cracking the password would have allowed Manning to log onto the computers
   under a usemame that did not belong to her. Such a measure would have made it more difficult
   for investigators to identify Manning as the source ofdisclosures ofclassified information.
           11.    Prior to the formation ofthe password-cracking agreement, Manning had already
   provided WildLeaks witii hundreds ofthousands ofclassified records that she downloaded from
   dqiaitments and agencies ofthe United States,including the Af^anistan war-idated significant
   activity reports and Iraq war-related significant activities reporte.
           12.     At the time he entered into this agreement, Assange knew that Manning was
   providing WildLeaks with classified records containingnational defenseinfoimation ofthe Umtcd
   States. Assange was knowingly receiving such classified records fixan Manning for the purpose
   ofpublicly disclosing them on the WildLeaks website.
           13.     For example,on March 7,2010,Manning and Assange discussed the value ofthe
    Quantanamo Bay detainee assessment briefs,and on March 8,2010,before entering the password
    cracking-agreement, Manning told Assange that she was "throwing everything[she had]on JTF
    GTMO at[Assange]now." Maiming also said "after this upload,that's aU I really have got left,"
Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 14 of 61 PageID# 805




   To which Assange replied, "curious eyes never run dry in my experience." Following this,
   between March 28,2010,and April 9,2010,Manning used aUnited States Department ofDefense
   computer to download the U.S.Department ofState cables that WikiLeaks later released publicly,
                                              COUNT ONE


          14.     The general allegations set forth in paragraphs 1 through 13 are re-alleged and
   incoiporated into this Count as though fully set forth herein.
           15.    Beginning on or about March 2, 2010, and continuing thereafter until on or about

   March 10,2010,the exact date being unknown to the Grand Jury, both dates being approximate
   and inclusive,in an offense begun and committed outside ofthejurisdiction ofany particular State

   or district of the United States, the defendant, JULIAN PAUL ASSANGE, who will be first

   brou^t to the Eastern District of Virginia, did knowingly and intentionally combine, conspire,
   confederate and agree with other co-conspirators known and unknownto the Grand Juryto commit
   an offense against the United States,to wit:

  (A) to knowingly access a computer,without authorization and exceeding authorized access,
          to obtain information that has been determined by the United States Government pursuant

          to an Executive order and statute to require protection against unauthorized disclosure for
          reasons ofnational defense and foreign relations, namely,documents relating to the

           national defense classified up to the"Secret" level, with reason to believe that such
          information so obtained could be used to the injuiy ofthe United States and the

           advantage ofany foreign nation,and to wiUfiilly communicate,deliver,transmit,and
           cause to be communicated, delivered, or transmitted the same,to any person not entitled
           to receive it, and willfully retain the same and fail'to deliver it to the officer or employee
           entitled to receive it; and
Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 15 of 61 PageID# 806




  (B) to intentionally access a computer,without authorization and exceeding authorized
          access,to obtain information torn a department and agency ofthe United States in
          fijitherance ofa criminal act in violation ofthe laws ofthe United States,that is, a
          violation ofTitle 18,United States Code,Sections 641,793(c),and 793(e).
         (In violation ofTitle 18,United States Code,Sections 371,1030(a)(1), 103Q(a)(2),
   1030(c)(2)(B)(ii).)
                         PT mPQSE AND OBJECT OF THE CONSPIRACY

          16.     The primary purpose ofthe conspiracy was to fecilitate Manning's acquisition and
   transmission of classified information related to the national defense ofthe United States so that
   Wildljeaks could publicly disseminate the information on its website.
                         MA>3NERS-AND MEANS OF THE CONSPIRACY

          17.     Assange and his co-conq)irators used the following ways, manners and means,
   among others,to carry out this purpose:
           18.    It was part ofthe conspiracy that Assange and Manning used the "Jabber" online
   chat service to collaborate on the acquisition and dissemination ofthe classified records, and to
  • enter into the agreement to crabk the password stored on United States Department of Defense
   computers connected to the Secret IhtemetProtocol Network.
         19. It was part ofthe conspiracy that Assange and Manning took measures to conceal
   Manning as the source ofthe ^sclosure ofclassified recordsto WilriLeaks,including byremoving
   useraames fiom the disclosed information and deleting chat logs between Assange and Manmng.
           20.     It was part of the conspiracy that Assange encouraged Maiming to provide
   infoimation and recordsfrom departments and agencies ofthe United States.
Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 16 of 61 PageID# 807




           21.   It was part ofthe conspiracy that Assange and Manning used a special folder on a
  cloud drop box ofWikiLeaks to transmit classified records containing information related to the
            defense ofthe United States.

                         AfrrS IN FURTHRRANCE OF THE CONSPIRACY

           22.    In order to further the goals and pmposes ofthe conspiracy,Assange and his co-
  con^iiatois committed overt acts,including,but notlimited to,the following.
           23.    On or about March 2,2010,Manning copied a Linux operating system to a CD,to
  aUow Manning to access a United States Dqiartment ofDefense computerfile that was
   accessible only to users with administrative-level privileges.
           24.    On or about March 8,2010,Manning provided Assange with part ofa password
   stored on United States Department ofDefense computers connected to the Searet Ihtemet
   Protocol Network,

           25.    On or sbovLt March 10,2010,Assange requested more information from Manning
   related to the password. Assange indicated that he had been trying to crack the password by
   stating that he had **no luck so for."
                                                     ATRUBBILL




                                                     FOREP]^
   DATE

           Tracy Doherty-McCormick
            Acting United States Attorney


    By:.
             ellen S.Dwyer


            Thomas W.Traxler
            Assistant United States Attorneys
                           No.      1:18Cr11\
                                                  UNITED STATES DISTOICT COURT
                                                  EASTERN DISTRICT OF VIRGINIA
                                                        Aleicandiia Division

                                                 THE UNITED STATES OF AMERICA

                                                                       vs.



                                                        JULIAN PAUL ASSANGE

                                                               INDICTMENT

In violation ofTifle 18 U.S.C.§§ 371,1030(a)(1),1030(a)(2),1030(c)(2)(B)(jS))   Conspiracy to Commit Computer Intrusion
                           s
                                                                                  A true bill.

                                                                                      Foreman



                           Filed in open court this         6th day, of March       A.D. 2018
                                                                                          Clerk


                                   Bailp$
                                                                                                                          Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 17 of 61 PageID# 808
Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 18 of 61 PageID# 809




 ATTACHMENT
                                 B
Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 19 of 61 PageID# 810

     Case l:18-cr-00111-CMH Document 2 Filed 12/21/17 Page 1 of 40 PagelD# 2




                           IN THE UNITED STATES DISTRICT COURT


                           FOR THE EASTERN DISTRICT OF VIRGINIA "^

                                         Alexandria Division                  • / npp o ,
                                                                              - I "'■''^1201? ;
   UNITED STATES OF AMERICA                                                 A--..            ~      „• ' i
                                                         CaseNo. 17-MJ-61I            ~             --1^
                                                         Filed Under Seal
   JULIAN PAUL ASSANGE,

           Defendant.


  AFFTOAVIT IN SUPPORT OF A CRIMINAL COMPLAINT AND ARREST WARRANT

          1.     Ij Megan Brown, make this affidavit in support of a criminal complaint charging

  the defendant, Julian P. Assange, with violating 18 U.S.C. §371 by con^iring to (1) access a

  computer, without authorization and exceeding authorized access, to obtain classified national

  defense information in violation of 18 U.S.C. § 1030(a)(1); and (2) access a computer, vrithout

  authorization and exceeding authorized access, to obtain information fix>m a d^artment or
  agency of the United States in furtherance of a criminal act in violation of 18 U.S.C. §

  1030(a)(2), (c)(2)(B)(ii).

         2.      I am a Special Agent with the Federal Bureau of Investigation (FBI) and have

  been so employed since February 201L Since joining the FBI, I have investigated violations of

  federal law involving counterterrorism and counterintelligence matters, and I have gained

  experience through training and everyday work related to conducting these types of

  investigations. Since February 2017,1 have been assigned to a Counterespionage squad at the

  Washington Field Office in Washington, D.C. In this capacity, I investigate matters involving

  allegations of espionage, as well as the unauthorized disclosure of classified Information, and

  related crimes. As a Special Agent with the FBI, I have received classroom and on-the-job

                                                   1
Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 20 of 61 PageID# 811

    Case l;18-cr-00111-CMH Document 2 Filed 12/21/17 Page 2 of 40 PagelD# 3




 training in general law enforcement and also in such specialized areas as counterintelligence,

 counterterrorism, and investigation ofespionage-related crimes. I have participated in federal,

 multi-jurisdictional, and international investigations involving national security matters,

 conducted physical and electronic surveillance, executed search warrants,and debriefed

 witnesses and participants to unlawful activity related to these matters. Through my

 investigations,I have gained knowledge in the use ofvarious investigative techniques including

 the utilization ofRule 41 search warrants, subpoenas,national security letters, physical and

 electronic surveillance,trash covers, and other sophisticated investigative techniques. As a

 federal agent,I am authorized to investigate violations ofthe laws ofthe United States. I have

 investigated criminal violations relating to espionage and the unauthorized disclosure of

 classified information,including violations related to the illegal possession, distribution,and/or

 receipt ofclassified information,and related crimes,in violation of 18 U.S.C.§§ 793,794, 1030,

 and 1924. I also am authorized to execute warrants issued under the authority ofthe United

 States,and I have participated in arrest warrants and search warrants in my capacity as an FBI

 Special Agent

        3.       The facts in this Affidavit are based on my personal observations,information

 obtained fix)m other agents and witnesses, my training and experience, and my review ofrecords,

 reports, articles, and websites. Unless otherwise noted,information provided to me by other law
 enforcement personnel does not necessarily reflect my personal observations or investigation, but

 rather has been passed to me by individuals with first-hand knowledge. This Affidavit does not

 set forth all ofmy knowledge about this matter,but is intended merely to establish probable

 cause for the criminal complaint.
Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 21 of 61 PageID# 812

    Case l:18-cr-00111-CMH Document 2 Filed 12/21/17 Page 3 of 40 PagelD# 4




        4.      As shown below,the conspirators took elaborate measures to conceal their

 communications, mask their identities, and destroy any trace oftheir conduct, using, for

 example,encryption and anonymization techniques, and erasing and wiping data. For this

 reason,the facts are derived in large part Ifrom forensic analysis ofavailable computer data,

 remnants,or unalterable systems.

                             SUMMARY OF PROBABLE CAUSE

        5.      These charges relate to one ofthe largest compromises ofclassified information

 in the history ofthe United States. Between in or around January 2010 and May 2010,Chelsea

 Manning,^ an intelligence analyst in the U.S. Army,downloaded four, nearly complete and

 largely classified databases with approximately 90,000 Afghanistan war-related significant
 activity reports,400,000 Iraq war-related significant activity reports,800 Guantanamo Bay
 detainee assessments, and 250,000 U.S. State Department cables. Manning provided these

 records to WildLeafcs,a website founded and led by the defendant, Julian P. Assange. On its

 website, WikiLeaks expressly solicited classified information for public dissemination.

 WikiLeaks publicly released the vast majority ofthe classified records on its website in 2010 and

 2011. Manning has since been tried and convicted by court-martial for her illegal acts in
 transmitting the information to WikiLeaks.

        6.      The charges in this criminal complaint focus on a specific illegal agreement that

 Assange and Manning reached in fiirtherance of Manning's illegal disclosure ofclassified
 information. As explained below,investigators have recovered Internet"chats" between



 ^ Manning used the name ^Bradley E. Manning"at the time ofthe events at issue in this
 Affidavit. According to a statement fiom Manning's attorney published on or around August 22,
 2013, Manning has identified as a female since childhood and was changing her name to
 "Chelsea Manning." As a result,1 refer to Manning using her current name and the female
 gender.
Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 22 of 61 PageID# 813

     Case l;18-cr-00111-CMH Document 2 Filed 12/21/17 Page 4 of 40 PagelD# 5




  Assange and Manning from March 2010. The chats reflect that on March 8,2010, Assange

 agreed to assist Manning in cracking a password stored on United States Department ofDefense

 (DoD)computers connected to the classified Secret Internet Protocol Router Network

 (SIPRNet). Manning, who had access to the computers in connection with her duties as an

 intelligence analyst, was using the computers to download classified records to transmit to

 WikiLeaks.


        7.      Cracking the password would have allowed Manning to log onto the computers

 under a usemame that did not belong to her. Such a deceptive measure would have made it more

 difficult for investigators to determine the source ofthe illegal disclosurcs. While it remains

 unknown whether Manning and Assange were successful in cracking the password,a follow-up

 message from Assange to Manning on March 10,2010,reflects that Assange was actively trying

 to crack the password pursuant to their agreement

        8.      Circumstantial evidence reflects that Assange and Manning intended to crack the

 password to facilitate Manning's illegal disclosure ofclassified information. At the time they

 formed their illegal password-cracking agre^ent. Manning had already provided WikiLeaks

 with hundreds ofthousands ofclassified records relating to, among other things,the wars in

 Afghanistan and Iraq. In the recovered chats surrounding the illegal agreement. Manning and
 Assange engaged in real-time discussions regarding Manning^s transmission ofclassified records

 to Assange, The chats also reflect the two collaborating on the public release ofthe information

 and Assange actively encouraging Manning to provide more information. The chats, moreover,

 reflect that Manning actively took steps to try to conceal herselfas the source ofthe leaks. Thus,

 the context ofthe agreement demonstrates that Assange and Manning intended to crack the
Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 23 of 61 PageID# 814

      Case l:18-cr-00111-CMH Document 2 Filed 12/21/17 Page 5 of 40 PagelD# 6




  password to facilitate Manning's disclosure ofclassified information ofthe United States.

 I.      BACKGROUND OF CO-CONSPIRATORS

      A. Defendant Julian P.Assange and WikiLeaks

         9.       Assange,a citizen ofAustralia, created the website WikiLeaks.org in 2006 to

  release on the Intemet otherwise unavailable documents. WikiLeaks' website solicited

  submissions ofclassified, censored,or otherwise restricted information.^

         10.     Although associates and volunteers worked for WikiLeaks in various capacities,

  WikiLeaks was closely identified with Assange himself. As reported in an article published in

  Wired magazine in or around September 2010,Assange stated,"I am the heart and soul ofthis

  organization,its founder, philosopher,spokesperson,original coder,organizer,financier, and all

  the rest," As stated by Assange in a January 2010 interview during the 26th Chaos

  Communication Congress, WikiLeaks had a full-time staffoffive and 800"occasional helpers."

  Assange has also stated that he made the final decision as to whether a particular document
  submitted to WikiLeaks was legitimate.

         11.     Assange, who has never possessed a security clearance or need to know, was

  prohibited firom receiving classified information ofthe United States.

      B. Co-Conspirator Chelsea Manning

          12.    Manning,a United States citizen, enlisted in the U.S. Army in October 2007 and

  subsequently attended the U.S. Army Intelligence Analyst Course at Fort Huachuca,Arizona.
          13.    On April 7,2008,Manning signed a Classified Information Nondisclosure
  Agreement. In doing so. Manning acknowledged being advised lhat unautiiiorized disclosure or


  ^ Atsome point between September and December 2010, WikiLeaks deleted the word
  "classified" firom a description ofthe kinds of material it accepted.
Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 24 of 61 PageID# 815

     Case l:18-cr-00111-CMH Document 2 Filed 12/21/17 Page 6 of 40 PagelD# 7




  retention or negligent handling ofclassified information could cause damage or irreparable

  injury to the United States or could be used to advantage by a foreign nation.

          14.    On January 22,2009, Manning was granted a U.S. government security clearance

  at the "Top Secret" level and signed a Sensitive Compartmented Information(SCI)

  Nondisclosure Statement. In so doing, Manning acknowledged that she would be granted access

 to SCI material, which involves or derives fiiom intelligence sources or methods and is classified

 or in the process ofbeing classified. She further acknowledged being advised that her

  unauthorized disclosure or retention or negligent handling ofSCI could cause irreparable injury

 to the United States or be used to advantage by a foreign nation,and could constitute a federal

 crime.

          15.    Executive Order No. 13526 and its predecessor orders define the classification

 levels assigned to national security and national defense infoimation. Under Executive Order

 No. 13526,information may be classified as "Confidential" ifits unauthorized disclosure

 reasonably could be expected to cause damage to the national security;"Secref ifits

  unauthorized disclosure reasonably could be expected to cause serious damage to the national

 security; and'Top Secret"ifits unauthorized disclosure reasonably could be expected to cause

 exceptionally grave damage to the national security,

     C. Manning's Access To Classified Information And Computer Networks In Iraq

          16.    On or about October 12,2009, Matming was deployed as a Military Occupational

  Specialty("MOS")35F-Intelligence Analyst,to Forward Operating Base("FOB")Hammer in
 Iraq.

          17.    Manning worked as an intelligence analyst in Iraq from October 2009 to May

  2010. During that time, she had access to classified national defense information through
Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 25 of 61 PageID# 816

     Case l:18-cr-00111-CMH Document 2 Filed 12/21/17 Page 7 of 40 PagelD# 8




  various U.S. Army and DoD computer network systems,including SIPRNet—a network used for

  classified documents and communications at the Confidential and Secret levels, as designated

  according to Executive Order No, 13526.

          18.    Manning had access to multiple classified databases and websites on SIPRNet,

  including the following:(1)the Combined Information Data Network Exchange("CIDNE"),a

  set ofDoD databases containing classified reports regarding the Afghanistan and Iraq wars,

  many of which contained raw intelligence information such as source names and locations;(2)a

  U.S. Central Command("CENTCOM")website, which included reports ofinvestigations of

  civilian deaths caused by U.S. forces;(3)an Intellipedia website named "JTF-GTMO Detainee

  Assessments,*' which included documents regarding detainees at the U.S. Naval Base in

  Guantanamo Bay,Cuba;(4)Net Centric Diplomacy O'NCD"),a Department ofState database

  containing classified diplomatic cables; and(5)an Intelink-S search engine, which was a web

  portal that provided U.S.intelligence agencies with a single point ofservice to search for
  information across various classified websites on the SIPR network.

          19.    AtFOB Hammer,Manning worked in a Sensitive Compartmented Information

  Facility("SCEF"). Under Executive Order No. 13526, Section 4.1, and Anny regulations,
  Manning was prohibited from removing classified information ftom the SCIF in which she
  worked,from storing the information in her residential quarters,and from loading the

  information onto a personal computer. Further,the act ofremoving classified media from a

  SCIF and hand carrying that information was permitted only when approved by the appropriate

  official.

          20.    In the SCIF,Manning had access to several SIPRNet computers,two of which she

  principally used at different times. In this affidavit,I refer to these two computers as"IPl" and
Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 26 of 61 PageID# 817

      Case l:18-cr-00111-CMH Document 2 Filed 12/21/17 Page 8 of 40 Page!D# 9



 "IP2."

          21.   Manning's use ofthe computers was also governed by the AR-25-2. The AR-25~

 2 is an Army regulation that establishes the standards, processes, and procedures for information
 assurance practices in the United States Army, It applies to everyone within the Army.
          22.   In March 2010,the AR-25-2 prohibited certain "activities... by any authorized

 user on a Government provided [information system]or connection." These prohibited activities
 included "[a]ttempt[ing] to... circumvent,or bypass network [information systems]security
 mechanisms." The AR-25-2 also prohibited "[s]haring personal accounts and authenticators

 (passwords or PINs)."

 n.       MANNING'S EARLY DISCLOSURES TO WIKBLEAKS

          23.   According to Maiming,she began helping WikiLeaks soon after WikiLeaks
 publicly released messages fiom the September 11,2001 terrorist attacks on November 25,2009.
          24.   As the examples in the following two sections demonstrate, Manning transmitted

 a large amount ofclassified information to WikiLeaks prior to March 2010,which was when she
 formed the agreement with Assange that is the subject ofthis complaint.
      A. Classified Significant Activity Reports Relating To Iraq And Afghanistan Wars
          25.   During her court-martial proceedings, Manning has admitted that, prior to March
 2010,she provided WikiLeaks vrith classified significant activity reports fi:om the Iraq and
 Afghanistan wars("Iraq War Reports" and "Af#anistan War Reports,"re^ectively).
          26.   According to Manning,she downloaded the Iraq War Reports and Afghanistan
  War Reports fiom the relevant CIDNE databases in late December 2009 and early January 2010,
  and initially saved the records on a CD-RW that she kept in her SCIF. Manning admitted that
 she later took the CD-RW out ofthe SCBF and copied the data from the CD-RW onto her
Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 27 of 61 PageID# 818

    Case l:18-cr-00111-CMH Document 2 Filed 12/21/17 Page 9 of 40 PagelD# 10




 personal laptop. Manning stated that she transferred the data from her laptop to a Secure Digital

 ("SD")memory card, which she took with her when she went on leave later in January 2010.

        27.     Investigators later recovered the SD card that Manning used to transport the Iraq

 War Reports and Afghanistan War Reports. Forensic analysis ofthe SD card revealed that it

 contained the CIDNE databases for Iraq(391,883 records)and Afghanistan(91,911 records).

 The SD card also contained a README.txt file, which contained the following message:

               Items ofHistorical Significance for Two Wars: Iraq and
               Afghanistan Significant Activities(SIGACTs)between 0000 on 01
               JAN 2004 and 2359 on 31 DEC 2009(Iraq local time,and
                Afghanistan local time)CSV extracts are from the Department of
                Defense(DoD)Combined Information and Data Exchange
               (CIDNB)Database. It's already been sanitized ofany source
               identifying information. You might need to sit on this information,
               perhaps 90-180 days,to figure out how best to release such a large
               amount ofdata, and to protect source. This is possibly one ofthe
               more significant documents ofour time,removing the fog of war,
               and revealing the true nature of21st century asymmetric warfare.
               Have a good day.

        28.     According to Manning,she uploaded the Iraq War Reports, Afghanistan War

 Reports,and README.txt file to the WikiLeaks website on or around February 3,2010.

        29.     WikiLeaks publicly released the Iraq War Reports and Afghanistan War Reports

 on its website later in 2010. In July 2010,WikiLeaks released approximately 76,000 ofthe

 Afghanistan War Reports. Then,in October 2010, WikiLeaks released approximately 391,832

 Iraq War Reports.

        30.     Manning and WikiLeaks had res^on to believe that public disclosure ofthe

 Afghanistan War Reports and Iraq War Reports would cause injury to the United States.

 Documents included in the Afghanistan War Reports contained information the disclosure of

 which potentially endangered U.S. troops and Afghan civilians,and aided enemies ofthe United

 States. Numerous Secret reports, for example,related to the identity and significance oflocal
Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 28 of 61 PageID# 819

   Case l:18-cr-00111-CMH Document 2 Filed 12/21/17 Page 10 of 40 PagelD# 11




 supporters ofUnited States and Coalition forces in Iraq and Afghanistan.

        31.     In fact, according to a July 30,2010 New Yoric Times article entitled 'Taliban

 Study WikiLeaks to Hunt Informants," after the release ofthe Afghanistan War Reports,a

 member ofthe Taliban contacted the New Yoric Times and stated,"We are studying the report.

 We knew about the spies and people who collaborate with U.S. forces. We will investigate

 throu^ our own secret service whether the people mentioned are really spies working for the

 U.S. Ifthey are U.S. spies,then we will know how to punish them."

        32.     Moreover,on May 2,2011, United States government officials raided the

 compound ofUsama bin Laden in Abbottabad, Pakistan. During the raid,they collected a

 number ofitems ofdigital media, which included,among other things,(1)a letter fix>m bin

 Laden to another member ofthe terrorist organization al-Qaeda in which bin Laden requested

 that the member gather the DoD material posted to WikiLeaks,and(2)a letter from that member

 ofal-Qaeda to Bin Laden with information from the Afghanistan War Reports released by

 WikiLeaks.


        33.    In addition,some ofthe Afghanistan War Reports included detailed reports of

 improvised explosive device("lED")attacks on United States and Coalition forces in
 Afghanistan. The enemy could use these reports to plan future lED attacks because they
 described lED techniques, devices, and explosives, and revealed the countermeasures used by

 United States and Coalition forces against lED attacks and potential limitations to those

 countermeasiu-es.


        34.     I have reviewed a number ofthe Afghanistan War Reports and Iraq War Reports

 that WikiLeaks released. The reports that I reviewed contained classification markings reflecting

 that they were classified as"SECRET." This suggests that the versions ofthe Afghanistan War


                                                 10
Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 29 of 61 PageID# 820

   Case l:18-cr-00111-CMH Document 2 Filed 12/21/17 Page 11 of 40 PagelD# 12




 Reports and Iraq War Reports that Manning transmitted to WikiLeaks clearly reflected that they

 were classified.


    B. Classified Iceland Documents

        35.     As a further example. Manning also provided WikiLeaks with a number of

 classified documents relating to Iceland prior to March 2010.

        36.     According to Manning,she accessed the NOD portal on February 14,2010, and

 found a cable entitled "10 Reyigavik 13,** which addressed an Icelandic issue known as

 "Icesave.** Manning admitted that she bumed the information onto a CD-RW on February 15,

 2010,took it to her personal housing unit,saved the document to her personal laptop, and then

 uploaded it to WikiLeaks.

        37.     WikiLeaks released this "Icesave*' cable on its website on or around February 18,

 2010. I have reviewed the document that WikiLeaks released on its website. It contained clear

 markings reflecting it was classified as "Confidential." That suggests that the version ofthe
 Icesave cable that Manning transmitted to WikiLeaks clearly reflected that it was classified.

        38.     In addition,on February 14,2010, Manning,using IPl identified to her, viewed

 the Intellipedia website for Iceland. From this website, Manning clicked on links to, and viewed,
 three files entitled "Sigurdardottir.pdf,**"Skaiphedinsson,pdf," and "Jonsson.pdf.** A forensic
 examination ofManning's personal laptop computer showed that a storage device was inserted

 into her machine. The volume name ofthe CI>—"100215_0621"—indicated that the CD was

 bumed on February 15,2010,at 6:21 a.m. The file names "Jonsson.pdf,""Sigurdardottir.pdf,"

 and **Skaiphedinsson.pdf' were bumed to the CD.
        39.     On March 29,2010, WikiLeaks posted on its website classified U.S. State

 Department biographies ofthree Icelandic officials: Icelandic Prime Minister Johanna


                                                 11
Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 30 of 61 PageID# 821

    Case l;18-cr-00111-CMH Document 2 Filed 12/21/17 Page 12 of 40 PagelD# 13



  Sigurdardottir; Icelandic Minister ofForeign Affairs and External Trade Ossur Skarphedinsson;
  and Icelandic Ambassador to the United States Albert Jonsson. I have reviewed the three

  biographies released by WikiLeaks. They contained clear markings indicating that they were

  classified as ^'Confidential.*'


          40.     Thus,as the examples in these two sections demonstrate. Manning provided

  hundreds ofthousands ofclassified documents to WikiLeaks prior to March 2010. WikiLeaks

 received and published the classified documents,despite their clear markings indicating that they

  were classified.


 in.      MANNING'S CHATS WITH ASSANGE

         41.      A person assigned a name with initials **NF* held a series ofonline chat

 conversations with Manning in which the pair discussed providing classified documents to

 WikiLeaks and the protection ofManning's identity as a source ofthe documents. According to

 the dates on the chats,they occurred between March 5,2010,and March 18,2010. During the

 chat conversations. Manning used the alias"Nobody"and the account

 "dawgnetwork@jabber.ccc.de," while NF used the account "pressassociation@jabber.ccc.de."

         42.     Those chats took place on the "Jabber" chat server. Jabber is used for real-time

 instant messaging. Manning and NF used a Jabber chat service hosted onjabber.ccc.de. "CCC"

 is a commonly used acronym for the Berlin-based Chaos Computer Club, which according to

 accounts on the Internet, Assange had frequented.

         43.     At her court-martial proceedings. Manning stated that she "engaged in

 conversation often" with NF,"sometimes as long as an hour or more." Forensic analysis showed

 that Manning deleted or removed the NF chat logs fiom her laptop. Nevertheless,investigators

 have been able to recover several portions ofthe chats between Manning and NF from



                                                 12
Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 31 of 61 PageID# 822

    Case l:18-cr-00111-CMH Document 2 Filed 12/21/17 Page 13 of 40 PagelD# 14



  Manning's personal computer.

         44.     A complete copy ofthe recovered chats between Manning and NF is attached to

  this Affidavit as Attachment A.


     A. AssangeWas^NF"

         45.    At her court-martial proceeding. Manning claimed that she believed the individual

  with whom she was chatting'Vas likely Mr. Julian Assange,Mr. Daniel Schmidt,or a proxy

 representative of Mr. Assange and Schmidt."

        46.     As summarized below,however,the evidence demonstrates that Assange was the

 **NF* who communicated with Manning in the March 2010 chats.

        47.     Specific information provided by NF in the March 2010 chats indicates that NF

 was Assange. For example, when chatting with Manning on March 5,2010,NF confided that he

 liked debates, and that he **[|]ust finished one on the IMMI,and crushed some wretch from the

 journalists union." NF told Manning that the debate was "[v]ery satisfying," and that **the

 husband ofthe wretch" had exposed a source,an IT consultant who had given NF"10Gb of

 banking documents."

        48.     "IMMF* refers to the Icelandic Modem Media Initiative, a legislative proposal of

 considerable public interest in Iceland at the time. According to accounts available on the

 Intemet,on March 5,2010,before NF's chat with Manning about a debate,the University of

 Iceland presented a panel that discussed media topics, including the IMMI. Assange was a

 member ofthat panel,as was the female deputy president ofthe Icelandicjournalists association.

        49.     Moreover,the NF in the March 2010 chats with Manning appeared to have

 extensive knowledge of WikiLeaks' day-to-day operations,including knowledge ofsubmissions

 ofinformation to the organization, as well as offinancial matters. During the chats,on March 8,



                                                 13
Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 32 of 61 PageID# 823

    Case l:18-cr-00111-CMH Document 2 Filed 12/21/17 Page 14 of 40 PagelD# 15



  2010,and March 16,2010, Manning asked NF about the financial state of WikiLeaks. On both

  occasions, NF responded by identifying financial difficulties that WikiLeaks had to overcome,

 such as losing its credit card vendor. NF also stated that WikiLeaks had raised halfa million of

 an unspecified currency. NF thus demonstrated intimate femiliaiity with WikiLeaks'financial

 affairs and circumstances, which Assange would have.

         50.    Further, the NF in the chats with Manning mentioned that he planned to attend a

 conference on investigativejournalism in Norway in late March 2010. On March 17,2010,NF

 told Manning that NF would       doing an investigativejoumo confin norway this week end,so

 may be out ofcontact most ofthe time." In fact, on March 18,2010,according to an article on

 the Intemet authored by Assange,Assange traveled fiom Iceland eventually to Oslo,Norway,

 where he attended and spoke at a March 20 conference held by SKUP,an investigative-

 joumalism organization. According to accounts on the Internet, Assange's name appeared on a

 list ofindividuals scheduled to attend the conference,and Assange was identified as a "lecturer."

 A review ofthe other names on the list revealed no other persons known to be associated with

 WikiLeaks,and no one named NF. Further, SKUP's website had a photo ofAssange speaking at

 the conference.

        51.     In addition,NF repeatedly discussed with Manning details about a video being

 prepared for release, which NF referred to as"Project B." As reported in the New Yorker on

 June 7,2010,*Troject B"was the code name Assange and WikiLeaks used for the video about

 the 2007 Apache helicopter attack,later released under the name "Collateral Murder."

        52.     Also,on June 27,2011,the FBI interviewed U.S. Person No. 1 (USl), who met

 Assange in December 2009 in Berlin, Germany. According to USl,Assange and USl

 exchanged email addresses at this time and began communicating via email. Eventually,


                                                14
Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 33 of 61 PageID# 824

   Case l:18-cr-00111-CMH Document 2 Filed 12/21/17 Page 15 of 40 PagelD# 16



 Assange and USl began using the Jabber instant messaging service to communicate. According
 to USl,Assange used the Jabber account pressassociation@jabber.ccc.de to communicate with

 USl via Jabber. Assange used pressassociation@jabber.ccc.de until the summer of2010 to

 communicate with USl. As noted,pressassociation@jabber.ccc.de was the Jabber account used

 by NF in the chats with Manning.

        53.     The evidence further reflects that Manning believed NF was Assange. In chats

 with U.S.Person No.2(US2)on May 23,2010, Manning stated that Assange "*migbt*" have

 used the "ccc.dejabber server,"the same server used in the chats between NF and Manning.

 And on May 22,2010,Manning told US2 that she had communicated with Assange when

 explaining that she was a source for WikiLeaks. Manning stated,"im a high profile source... and
 i've developed a relationship with assange... but i don't know much more than what he tells me,
 which is very little, it took me four months to confkm that the person i was communicating was
 in fact assange."

        54.     Furthermore,a forensic examination of Manning's personal computer seized on

 May 28,2010,revealed that prBSsassociation@iabber.ccc.de was associated with Assange in
 Manning's **Buddy List" configuration file(blistxml),and that deleted versions ofManning's
 blist.xml file identified pressassociation@jabber.ccc,de as an alias for NF. The file had a

 creation date and last written date ofMay 28,2010.

        55.     Based on this evidence,I have concluded that Manning's partner in the chats,

 assigned the usemame "NF," was in fact Assange. Accordingly,in the following discussion of
 the March 2010 chats,I identify Assange as the person with whom Manning communicated.

     B. Nature of the Assange-Manning Chats

        56.     As the below examples illustrate,the recovered chats between Manning and


                                                 15
Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 34 of 61 PageID# 825

   Case l:18-cr-00111-CMH Document 2 Filed 12/21/17 Page 16 of 40 PagelD# 17




 Assange reflect that the two collaborated on Manning's disclosure ofclassified information to

 WikiLeaks for WiklLeaks to disseminate publicly.

              1, JTF-GTMO Documents


        57.     At her coiirt-martial proceeding, Manning admitted that she provided WikiLeaks

 with Joint Task Force Guantanamo CTTF-GTMO")Detainee Assessment Briefe("DABs**)in

 early March 2010.

        58.     In fact. Attachment A reflects discussions between Manning and Assange about

 the value ofthese documents and Manning's transmission ofthem to Assange.

        59.     On March 7,2010, Manning asked Assange,'*how valuable are JTF GTMO

 detention memos containing summaries, background info,capture info, etc?" Assange replied,

 **time period?" Manning answered,"2002-2008." Assange responded,"quite valuable to the

 lawyers ofthese guys who are trying to get them out, where those memos suggest their

 innocence/bad procedure...also valuable to merge into the general history, politically gitmo is

 mostly over though."

        60.     Manning has admitted that "[a]fler this discussion,[she] decided to download the

 DABs."

        61.     On March 8,2010,Manning told Assange,"im sending one last archive of

 interesting stuff... should be in the x folder at some point in the next 24 hours." Assange replied,
 "ok. great!" Manning added,"you'll need to figure out what to do with it all..."

        62.      Later that day. Maiming wrote to Assange,"anyway,ira throwing everything i

 got on JTF GTMO at you now...should take awhile to get up tho...summary/history/health
 conditions/reasons for retaining or transfer ofnearly every detainee(about 95%)." Assange

 replied,"ok,great! what period does it cover for each internment?" Manning replied **2002-


                                                  16
Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 35 of 61 PageID# 826

   Case l:18-cr-00111-CMH Document 2 Filed 12/21/17 Page 17 of 40 PagelD# 18




 2009.     Assange inquired ifthe information included "initial medical evaluation to exit

 evaluation?"

         63.    Also on March 8,2010, Manning updated Assange about the ongoing upload,

 stating that the "upload is at about 36%." Assange asked for an"ETA,"to which Manning

 responded "11-12 hours... guessing since its been going for6 already." Assange asked,*1iow

 many mb?" Manning replied "about440mb" and "a lot ofscanned pdf[*]s."

         64.    Two days later, on March 10,2010, Assange reported to Manning,**there[*]s a

 usemame in the gitmo docs" and asked "i assume i should filter it out?" Manning stated that

 "any usemames should probably be filtered, period." Manning then recognized,*l5ut at the same

 time, theres a gazillion ofthem."

         65.    Later in the chat on March 10,2010, Manning asked,"anything useful in there?"

 Assange replied **no time, but have someone on it." Assange then followed up that *ihere surely

 will be" and that'*these sorts ofthings are always motivating to other sources too." Assange

 noted that such disclosures provided ^Inspiration" for other leakers because "gitmcF=bad,

 leakers=enemy ofgitmo,leakers=good."

         66.    WikiLeaks ultimately released the JTF-GTMO DABs starting in April 2011. By

 August 2011,it had released 765 JTF-GTMO DABs.

         67.    As General Robert Carr testified during Manning's court martial, the release of

 the DABs caused problems for the United States' efforts to move detainees out ofGuantanamo

 Bay to other countries. According to General Carr, at the time ofthe release ofthe DABs,the

 Department ofState was negotiating with foreign governments regarding the transfer ofthe

 detainees. The release ofthe classified DABs threatened to conflict with those negotiations.

         68.    I have reviewed a number ofthe JTF-GTMO DABs that WikiLeaks released.



                                                17
Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 36 of 61 PageID# 827

   Case l:18-cr-00111-CMH Document 2 Filed 12/21/17 Page 18 of 40 PagelD# 19




 They contained clear markings indicating that they were classified as "SECRET."

              2. Assange Encourages Manning To Continue Searching For Documents

        69.      The March 2010 chats also reveal that Assange provided Manning with

 encouragement to provide more information.

        70.      On March 8,2010, when discussing the JTF GTMO upload. Manning told

 Assange,"after this upload,thats all i really have got left." Assange replied,"curious eyes never

 run dry in my experience."

        71.      In response, Manning state4 "ive already exposed quite a bit,just no-one knows

 yet, ill slip into darkness for a few years,let the heat die down." Manning added,"considering

 just how much one source has given you,i can only imagine the overl[o]ad."

        72.      Earlier in the same day, Assange noted that there had been **2500 articles in .is

 referendum in the past 15 hours, despite it being a Sunday." (The domain name for Iceland is

 •*.is.") Manning stated,**oh yeah.,.osc went haywire digging into .is." (Based on the context,in
 using the term '*osc," Manning likely was referring to the CIA*s open source center.) Assange
 responded,**yeah? that[*]s something we want to mine entirely, btw.*'

              3. Manning And Assange Discuss Concealing Source OfDocuments

        73.      During his chats with Manning,Assange asked whether documents sent by

 Manning about an arrest by Iraqi police were **releasable." Manning advised Assange that
 certain documents could be released, but that an original incident report could not be,and that a

 translation ofa report was **super not releasable." Assange asked that Manning **be sure to tell
 me these things as soon as possible," and **better yet in the submission itself*'since Assange was

 **not the only one to process this stuffand also will forget details if publication is delayed a long

 time due to the flood ofother things." After Manning asked if Assange was **gonna give release


                                                   IS
Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 37 of 61 PageID# 828

   Case l:18-cr-00111-CMH Document 2 Filed 12/21/17 Page 19 of 40 Page!D# 20



 a shot?Assange opined that a lack ofdetail in the releasable material"may be problematic."

 Manning suggested that WikiLeaks could refer to a hotel located near where the arrest occurred;
 she "figured it would make it look more like a journalist acquired it... ifthe hotel was
 mentioned." Manning also advised Assange that she was"all over the place... clearing logs,"

 and that she was "not logging at all... safe      ijust wanted to be certain."

         74.      Thus,in the quoted communications Manning and Assange discussed the form in

 which WikiLeaks could disclose the information about the arrest by Iraqi police, and the

 suppression ofparticular material that ifreleased might reveal Manning*s identity as the source.
         75.      In addition, Manning assured Assange that by "clearing logs"she was taking the

 proper steps to prevent discovery, by leaving no trace on her computer oftheir communications.
               4. Assange's Knowledge That Manning Was In The              Armed ForcesIn Iraq
                                                        *




           76.    The March 2010 chats between Manning and Assange included militaryjargon

 and references to current events in Iraq suggesting that Assange knew Manning was an American

 service member in Iraq.

           77.    For example,on March 6,2010, Assange asked Manning,"it looks like a MiTT

 report?" MiTT is a military acronym for Military Transition Team,a team that trains local Iraqi
 troops.

           78.    On March 18,2010,Manning used the military term"MI"(for Military

  Intelligence)in a chat with Assange. Later that day, Assange wrote to Manning,**but
  remember...rules arejust for the grunts..." in response to a discussion about the breaking ofrules
  by an Army Lieutenant Colonel and senior officers. "Grunts"is military slang for enlisted
  military personnel in general and is often specifically used for infantrymen.
           79.    Further, Manning made several references to specific events and places in Iraq


                                                  19
Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 38 of 61 PageID# 829
    Case l;18-cr-00111-CMH Document 2 Filed 12/21/17 Page 20 of 40 PagelD# 21



  (including the Tigris River)that indicated Manning was then in Iraq.

  IV.    MANNING AND ASSANGE'S AGREEMENT TO CRACK A COMPUTER
         PASSWORD TO ACCESS CLASSIFIED NATIONAL SECURITY
         INFORMATION


         80.     As described below, during their March 2010 chats. Manning and Assange
  reached an agreement for Assange to assist Manning in cracking a password related to two

  computers with access to classified national security information. I understand the following
 through my review ofthe testimony ofa forensic examiner in Manning*s court martial, my

 conversations with FBI forensic examiners, and research on the Internet

     A. Bacli^round On Password Hashes

         81.    A computer using a Microsoft Windows operating system does not store users*

 passwords in plain text for security reasons. Instead,the computer stores passwonls as'liash

 values.** When a user creates a password for the relevant usemame,the password passes through

 a mathematical algorithm, which creates a **hash value** for the password. Essentially,the

 creation ofthe hash value is a form ofencryption for storing the password. The hash value—not

 the plain text ofthe password—^is then stored on the computer.

         82.    As additional security,the computer does not store the full hash value in one

 location. Instead,the hash value for that usemame is broken into two parts. One part is stored in

 the Security Accounts Manager(SAM)database as the SAM registry file. The SAM file in a

 Windows operating system keeps usemames and parts ofthe hash value associated with the

 usemame. The other part ofthe hash is stored in the"system file.** To obtain the full hash value

 associated with the password,one needs the parts from the SAM file and the system file.

        83.     Finally, as further security, Windows locks the SAM file and system file. Only

 users with administrative level privileges can access the files.



                                                  20
Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 39 of 61 PageID# 830

   Case l:18-cr-00111-CMH Document 2 Filed 12/21/17 Page 21 of 40 Page!D# 22




        84.      However,even if a user does not have administrative level privileges, the user

 might be able to access the system file or the SAM file by using special software,such as a

 Linux operating system. A person,for example,can reboot a computer using a CD with the

 Linux operating system and view the contents ofthe SAM file or system file.

        85.      The evidence suggests that Manning did just that Forensic analysis ofManning*s

 personal laptop computer reflects that she burned the Linux operating system to a CD on or

 aroimd March 2,2010. Through forensic analysis,investigators have further determined that

 Manning therefore could have viewed the SAM file ofboth IPl and IP2—the SIPRNet

 computers that Manning primarily used—by rebooting them with the Linux operating system

 that she downloaded.

    B, Agreement To Crack Password

        86.      On March 8,2010, at approximately 3:55 p.m.. Manning asked Assange whether

 he was"any good at Im hash cracking.**

              a. At the time, Windows operating systems commonly used two methods for

                 baghing and storing passwords, Lan Manager(LM)and New Technology Lan

                 Manager(NTLM). Referring to an LM hash or an NTLM hash is tantamount to

                 saying,**Windows password.** Thus,in the above-described message. Manning

                 asked Assange ifhe was able to crack passwords for computers running Windows

                 operating systems.

        87.      In response to Manning's question, Assange answered,"yes." Assange then

 stated,*%ve have rainbow tables for Im." A "rainbow table** is a tool used to crack a hash value

 to determine the password associated with it.

        88.      After Assange claimed to have rainbow tables. Manning stated


                                                 21
Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 40 of 61 PageID# 831

   Case l:18-cr-00111-CMH Document 2 Filed 12/21/17 Page 22 of 40 PagelD# 23




                                           Manning then stated,"i think its Im +Imnt**

              a. Manning likely meant to say"Im + ntlm." The hexadecimal string oftext is

                 consistent with the fonnat ofan LM or NTLM hash. Further, on Windows

                 operating system version Vista or newer,LM is disabled,and only NTLM is used.

                 Manning's remark that she **thought" that the hash was **im +Imnt"suggests that

                 she retrieved it from a computer running a pre-Vista version of Windows.

        89.      A few minutes later. Manning further explained,**not even sure ifthats the

 hash....! had to hexdump a SAM file, since i don't have the system file." Assange asked,**what

 makes you think [it's] Im?"^ Assange asked,"its from a SAM?" Manning answered **yeah,"
 Assange then stated that he **pa5sed it onto our Im guy."

              a. In the above-described chats Manning informed Assange that she had accessed

                 the SAM file with a program and had identified this particular 16-byte

                 hexadecimal value as a potential LM or NTLM password hash.

              b. By saying she retrieved the password hash through a **hexdump," Manning likely

                 meant that she used a software program to view the SAM file in *'hexadecimal

                 format,'* in which raw computer data can be viewed.

        90.      Two days later, at approximately 11:30 p.m. on March 10,2010,Assange

 followed up on the issue. Assange messaged Manning and asked,"any more hints about this Im
 hash?" Assange stated,"no luck so far."

        91.      Investigators have not recovered a response by Manning to Assange's question,

 and there is no other evidence as to what Assange did,ifanything, with respect to the password.




 ^ The numbers provided by Manning were part of, but not the full, hash. Manning would have
 needed the part ofthe hash from the system file as well to obtain the fiill value.
                                                 22
Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 41 of 61 PageID# 832

   Case l:18-cr-00111-CMH Document 2 Filed 12/21/17 Page 23 of 40 PagelD# 24



 The next chats that investigators were able to recover were dated March 16,2010. Thus,there is

 approximately a six-day gap in the chats after Assange asked for further hints on the hash.
        92.     Nevertheless, the recovered chats described ^ove reflect an agreement between

 Manning and Assange to crack the hash.

      C. Password Belonged To A SIPRNet Computer

        93.     Forensic investigators have determined that the hash that Assange agreed to help

 Manning crack came jfrom IPl and IP2.

         94.    Using an image of Manning's SIPRNet computer hard drives,the forensic
 investigator booted it with the same Linux operating system that Manning bumed to a CD on her
 personal computer.

         95.    The forensic investigator then navigated to the SAM file on the computers. Using

 a hex editor,the investigator was able to view and obtain the precise hash value that Manning
 forwarded to Assange.

         96.    The hash value that Manning forwarded to Assange was associated witib the

 password for an **FTP" user on IPl and IP2. The FTP user was not attributable to any specific
 person.

         97.    Although there is no evidence that the password to the FTP user was obtained,
 had Manning done so,she would have been able to take steps to procure classified information
 under a usemame that did not belong to her. Such measures would have finstrated attempts to

 identify the source ofthe disclosures to WikiLeaks.
 V.        ASSANGE EX.EES FROM JUSTICE

         98.    On May 27,2010,based on information provided by US2,Anny investigators in
 Iraq took Manning into military custody at FOB Hammer. Manning was subsequently charged


                                                 23
Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 42 of 61 PageID# 833

   Case l:18-cr-00111-CMH Document 2 Filed 12/21/17 Page 24 of 40 PagelD# 25




 with a variety ofcriminal offenses in a military court-martial related to her disclosures to
 WikiLeaks,including charges alleging unlawful transmission ofnational defense information,in

 violation of 18 U.S.C.§ 793(e),thefl ofgovernment information,in violation of 18 U.S.C.§ 641,

 and unlawful access to a government computer,in violation of 18 U.S.C.§ 1030(a)(1).

         99.    On July 30,2013, Manning was convicted of most ofthese charges,including

 unlawful gathering or transmission ofnational defense information,computer intrusion,and theft
 ofgovernment property. Manning was acquitted ofaiding the enemy and ofone count of 18
 U.S.C.§ 793(e). Manning was sentenced to 35 years' imprisonment in August 2013.
         100. Meanwhile,beginning as early as November 2010 and as late as April 2017,

 media outlets reported that the Department ofJustice was investigating charges against
 WikiLeaks or Assange in connection with the disclosures by Manning.

         101.   On November 20,2010,in connection with unrelated charges in Sweden,an

 international arrest warrant was issued against Assange. Following litigation between December

 2010 and May 2012,the United Kingdom(U.K.)Supreme Court determined that Sweden's
 extradition request had been lawfully made,and the U.K. had ten days to take Assange to
 Sweden. Instead ofappealing to the European Court ofHuman Rights, in June 2012,Assange
 fled to the Ecuadorian embassy in London. Ecuador formally granted Assange diplomatic

  asylum on August 16,2012,"citing his well-founded fears ofpolitical persecution and the
  possibility ofthe death penalty were he sent to the United States." Specifically, Assange feared
  that"ifhe were to be sent to USA,he might be prosecuted and perhaps be executed by a military

  court in regard to his involvement in the release ofstolen and leaked American documents on its
  crimes in Afghanistan and Iraq."See
  htlp://www.aalco.int/Ruling%20of%20UNWGAD%20on%20Julian%20Assange.pdf.


                                                  24
Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 43 of 61 PageID# 834

   Case l:18-cr-00111-CMH Document 2 Filed 12/21/17 Page 25 of 40 PagelD# 26




        102.    Assange has made numerous comments reflecting that he took refuge in the

 Ecuadorian embassy to avoid extradition and charges in the United States.

        103. For example,in 2013,the WikiLeaks website posted an affidavit by Assange

 concerning alleged monitoring ofhis activities and the search and seizure ofhis property. In this

 affidavit, Assange acknowledged that he was"granted asylum after a formal assessment by the

 government ofEcuador in relation to the current and future risks ofpersecution and cruel,
 inhuman and degrading treatment in the United States in response to my publishing activities and

 my political opinions. I remain under the protection ofthe embassy ofEcuador in London for

 this reason." See ht^s://wikileaks.org/IMG/html/Affidavit_of_Juiian^Assange.htmL

        104. On May 19,2017,in response to Sweden's decision to discontinue its

 investigation regarding suspected rape by Julian Assange, Assange publicly stated,"While today

 was an important victory and an important vindication... the road is far from over        The
 war,the proper war,isjust commencing. The UK has said it will arrest me regardless. Now the
 United States, CIA Director Pompeo,and the U.S. Attomey General have said that I and other

 WikiLeaks staff have no ri^ts... we have no first amendment ri^ts...and my arrest and the

 arrest ofour other staffis a priority.... The U.IC refuses to confirm or deny at this stage

 whether a U.S. extradition warrant is already in the UK.territory. So,this is a dialogue that we

 want to hj^pen. Similarly, with the United States, while there have been extremely threatening
 remarks made,I am always happy to engage in a dialogue with the Department ofJustice about
 what has occurred." https://www.bloomberg.eom/news/articles/2017-05-19/5wedish-
 prosecutors-to-drop-rape-investigation-agamst-assange.




                                                 25
Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 44 of 61 PageID# 835

   Case l:18-cr-00111-CMH Document 2 Filed 12/21/17 Page 26 of 40 PagelD# 27



                                         CONCLUSION


        105.    The evidence summarized in this Affidavit establishes probable cause to believe

 that the defendant, Julian P. Assange,committed the offense alleged in the complaint; namely,

 Assange violated 18 U.S.C.§ 371 by conspiring to(1)access a computer, without authorization
 and exceeding authorized access, to obtain classified national defense information in violation of

 18 U.S.C.§ 1030(aXl);and(2)access a computer, without authorization and exceeding

 authorized access,to obtain information from a department or agency ofthe United States in

 furtherance ofa criminal act in violation of 18 U.S.C.§ 1030(a)(2),(c)(2)(B)(ii).



                                                             tfully submitted.


                                                                       —

                                                              Agent Megan Brown
                                                      Federal Bureau ofInvestigation


        Subscribed and sworn before me this^^ day ofDecember 2017
                                   M.
                „.,_fesa Carroll Buchanan
                United
                Unite States Magistrate Judge

        United States Magistrate Judge
        Alexandria, Virginia




                                                 26
Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 45 of 61 PageID# 836

   Case l:18-cr-00111-CMH Document 2 Filed 12/21/17 Page 27 of 40 PagelD# 28




               Attachment A
  Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 46 of 61 PageID# 837

        Case l:18-cr-00111-CMH Document 2 Filed 12/21/17 Page 28 of 40 PageID# 29


Sender Account                    Sender Alias   Oate-TInro            Message Text
pressassociation^iabber.ccc.de    Nxxxxxxxx Fxxxx 2010-03^5 00:56:32 5-6 hours for total upload?
dawgnetwofk@iabber.coc.de         Notjody          2010-03-05 03:32:57 uploaded
dawgnetwofk@iabber.ccc.de         Nobody             2010-03-05 03:33:31 no, it was like 5 minutes
dawgnetwofk@iai>ber.ccade         Nottody            2010-03-05 03:36:21 ping
dawgnetwofk@iat}ber.ccc.de        Nobody             2010-03-05 03:37:36 ping
dawgnetwofk@tabber.ccc.d8         Not}ody            2010-03-05 03:38:54 anyway... should be good to go with that..
dawgnetwo(k@iat}ber.ccc.de        Not)ody            2010-03-05 05:39:50 news?
dawqn6twofk@]abber.ccc.d8         Nofctody           2010-03-05 05:41:22  ...




dawgnetwofk@|abt)er.ccad8         Nobody             2010-03-05 21:07:12 hi
pressassGdation@|abber.ccade      Nxxxxxxxx Fxxxx    2010-03-0521:07:49 hiya
pr8ssassociation@iabber.ccc.de    Nxxxxxxxx Fxxxx    20104)3-0521:08:15 1 like debates.
pressassoct8tion@tabber.ccade     Nxxxxxxxx Fxxxx    20104)3-0521:09:27 Just finished one on the IMMt. and crushed some
                                                                          wretch from the joumalists union.
dawqnetwofk^abber.ccc.de          Nobody             20104)3-0521:11:01 vid?
prBssassodatlon@iabb8r.ccc.de     Nxxxxxxxx Fxxxx    20104)3-0521:11:24 Of this?
dawgnetwork(^bber.ccc.de          Not)ody            2010-03-05 21:11:37 yeah
pressassodation@labber.^.de       Nxxxxxxxx Fxxxx    20104)3-05 21:11:56 Not videotaped, i think.
dawgnetwofk@iabber.ccc.de         Nobody             201003-0521:12:04 ah
pressassodatlQn@iabber.ccc.de     Nxxxxxxxx Fxxxx    2010-03-0521:12:24 Very satisfying though
dawgnetwofk@iabber.ccc.de         Nobody             2010-03-0521:12:38 &Qt:nod&lt:
pressassodadon@tabber.ccc.de      Nxxxxxxxx Fxxxx    201003-0521:12:44 Source tiere just gave me 10Gb of banking docs.
dawgnetwofk@iabber.ccade          Nobody             2010-03-0521:13:10 tb?
pressassociadofi@iabber.ccc.cle   Nxxxxxxxx Fxxxx    20104)3-05 21:13:11 He leaked some before, was exposed by the husband
                                                                         of the wretch.
pressassodallon@{abber.ccc.de     Nxxxxxxxx Fxxxx    20104)3-05 21:13:27 cross-bank, was an it consuitant
Dressassodatbn@iabber.ccc.de      Nxxxxxxxx Fxxxx    20104}3<i5 21:13:39 got arrested two weeito ago
pressasscclat{m)@iabberxcc.de     Nxxxxxxxx Fxxxx    20104)3-05 21:13:50 Had is bank accounts frcsen.
pr8ssassodatiDn@iabber.occ.de     Nxxxxxxxx Fxxxx    2010-034)521:14:02 and has been offered 15 mSiion kroner to shut up
pressassociatbn@dabber.coc.de     Nxxxxxxxx Fxxxx    2010-034)5 21:14:09 ris/his
dav\^n^wofk@iabber.ccc.da         Nobody             2010-034)521:14:26 mmm
press8ssodation@iabber.ccc.de     Nxxxxxxxx Fxxxx    2010-034)521:15:04 needed to offload ttem so th^&apos;d stop going
                                                                          after him
dawgnetwork@jabber.ccc.de       Nobody               2010034)521:17:31 &gt;yawn&it;
pressaasodadon@iabt)er.coc.de . Nxxxxxxxx Fxxxx      20104)34)5 21:19-.26 bred?
dawanetwork@iabb6r.ccc.de       Nobody               20104)3-0521:20:54 waking up =}
pre8$association@iabberxcacle     Nxxxxxxxx Fxxxx    201003-0522:53:22 Ping
pressassodadon@{at:ber.coade      Nxxxxxxxx Fxxxx    201003-0523:41:17 pmg
davt^network@iabt)er.coc.de       Nobody             2010-03-0600:31:55 here
dawgi«twofk@{abbef.coc.de         Nobody             201003-06 00:32:52 pong
dawgtratwort(@ia!^r.ccc.de        Nobody             20104)34)6 00:39:19 ...and zero repiy status <=P
dawgrt8twofk@iabber.coc.d8        Nobody             2010034)6 06:40:54 Ping
pressasscclatkm@iabber.ccade      Nxxxxxxxx Fxxxx    20104)34)6 06:41:22 ping
dawgnetwork@iaU)er.coc.de         Nobody             20104)34)6 06:41:27 pong
pressassociatton@iabber.cGC.de    Nxxxxxxxx Fxxxx    20104)34)6 06:41:34 can you tail ma more aiiout these tiles?
pres$a$$oda6on@iabt)«'.ccc.de     Nxxxxxxxx Fxxxx    20104I34}6 06:41:41 or the status of ttie issue?
daw3n6twod^abber.ccc.de           Nobody             201003-0606:41:58 uhmm... no new information... everybody isfocused
                                                                          on the election
pres$as$ociatbn@iabt)ef.ccc.de    Nxxxxxxxx Fxxxx    20104)34)606:42:07 what&apos;s fhe caps thing?
dawgnetwork^abbencoade            Nobody             2010-034)6 06:42:15 caps?
pr8ssa8S0ciatbn@jabt>er.ccc.de    Nxxxxxxxx Fxxxx    2010034)606:42:22 CAPS
pressa8sodatbn@iabber.ccade       Nxxxxxxxx Fxxxx    2010034)6 06:42:38 who&apos;s the author?
pr8ssassociatbn^tbi}erxcc.de      Nxxxxxxxx Fxxxx    2010-034)606:42:39 and are all these releasable?
dawgnetwork@iabber.ccc.de         Nobody             20104)34)6 06:42:42 so much goitk]on... ahhhh
pi8ssassodatbn@iabl}er.ccc.de     Nxxxxxxxx Fxxxx    20104)34)606:42:46 wliat about the etrglish tran^tion?
pre88assodadon@{abt}er.ccc.de     Nxxxxxxxx Fxxxx    2010-034)606:42:55 yes
dawgnetwork@{d>ber.coc.de         Nobody             2010034)606:42:55 everytiiing Is notes
dawgnetwork@iabber.coc.de         Nobody             20104)34)6 06:43:02 minus the photos
da\^^network@jabber.ccc.de        Nobody             20104)34)606:43:13 the photos are releasable
pressassodatbn@Ial^)er.coc.de     Nxxxxxxxx Fxxxx    20104)34)6 06:4329 ok.what about the incident report?
dawgnetwork@{abt)er.ccc.de        Nobody             2010034)6 06:43:52 cant reiease the originai, but the Information can be
                                                                         scraped from it
dawgnetwork@j3bber.ccc.de         Noisody            20104}34}6 06:44:08 1.6. sources indicate this happened at this ptece at
                                                                         this time
pres$as$odalion@btber.ccc.de      Nxxxxxxxx Fxxxx    2010-034)6 06:44:17 yup
pres8assodation@iabber.ccc.de     Nxfocooooc Fxxxx   ^104)3-06 06:44:38 h looks tike a Mi H report?
dawgn6twork@iabb8r.ccc.de         Notxxlv            2010-03-06 06:44:39 translation is super not releasable
  Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 47 of 61 PageID# 838

       Case l:18-cr-00111-CMH Document 2 Filed 12/21/17 Page 29 of 40 PagelD# 30


Sender Account                   Sender Alias   Date-Time            Message Text
pressassociation@jabber.ccc.de   Nxxxxxxxx Fxxxx 2010-03-08 08:45:01 ok. be sure to tell me these things as soon as
                                                                        possible
dau^network@jabber.ccc.d8        Nobody            2010-03-08 08:45:03 yes,came from federal police into US hands
pressassoc}atk>n@|abber.ccc.de   Nxxxxxxxx Fxxxx   2010-03-0606:45:07 and better yet in the submission itself
dawgnetwork@iabbar.ccc.de        Notiody           2010-03-06 08:45:12 yes,soriy
pressassociation@jabber.ccc.de   Nxxxxxxxx Fxxxx   2010-03-06 06:45:59 l&apos;m      not ttte only one to process this stuff and
                                                                        also v^ll forget detaSs If pubik^tion is delayed a long
                                                                        time due to the flood of other things
dawgnetwofk@iabt>8r.ccc.d6       Notxxiy           2010-03-06 06:46:02 though... who knows... everybody Is runnteg around
                                                                       Oke headless chickens
Dressassocialion@tabber.ccc.d8   Nxxxxxxxx Fxxxx   2010-03-06 06:46:28 malatd is expected to win again though?
dawgnetwork@jabber.occ.de        Nobody            2010-06-06 06:46:33 tiasicaliy
dawgneiMork@iabt}er.ccade        Nobody            2010-03-06 06:46:39 lose a few seats maytre
dawgnetwo{k@iat}ber.ccc.de       Nobody            2010-03-06 06:46:42 but win overall
dawgn0twQtk@iabber.occ.de        Notxxiy           2010-03-06 06:46:56 probably have to form a new coalition
dawgnetwofk@}abber.occ.de        Nobody            2010-06-0806:48:47 blah,sony about the craziness... gonna give release
                                                                        a shot?
pressassodatton@iabber.ccc.de    Nxxxxxxxx Fxxxx   2010-06-0606:58:20 yes
davt«metwo(k@iabber.ccc.de       Nobody            201006-0606:58:37 cod
pres8a8SOCiatton@|abber.ccc.de   Nxxxxxxxx Fxxxx   2010-03-06 06:58:40 lack of detail may be problematic, but we&apos;U see


pressassodafion@iabber.ccc.de    Nxxxxxxxx Fxxxx   2010-03-06 06:59:09 i.e &quof:easier&Quot;stories for press to get
dawgrt8twork@j^ber.ccc.de        Nobody            2010-0606 06:59:10 im sure you can try to confirm SOME i HING... there Is
                                                                        a hotel called the Hotel Ishta* neart^ to fiiat location

pre8$asktdafion@i3bbef.coc.de    Nxxxxxxxx Fxxxx   20100306 06:59:36 does it have grid refs?
dawgnetwork@iabber.ccc.de        Nobody            201003-0608:59:46 grid references wittun the document, yes
dawgnetwofk@iabber.ccc.de        Nobody            2010030607:00:01 that was were the arrests tookjtlace
dawgnetworfc@iabber.coc.de       Nobody            2010030607:00:11 morocco put^ishlng company
dawgnetwork@iabber.ccc.de        Ndxxly            2010030607:00:24 gives coordinates(in the military report)
dawgRetwofk@jabber.ccc.d8        Nobody            201003-0607:01:19 1 figured it would make it look more like a joumafist
                                                                        acgutred it., if the hotel was mentioned
dawqnetwork@iabber.coc.de        Nobody            201003-06 07:01:55 rpopular among gays,oddly]
dawgnetworf(@jabber,ccc.de       Nobody            201003-Q6 07:02:38 <dtv><a hrei=titfo://travel.yahoo.com/p-hotel-2514619
                                                                        hotdjshtar-f sty1e='background-co!or              font-
                                                                        family: Heivetica;font-size:
                                                                        12pt:'^http://travei.yahoo.com/p-hotei-2S14619-
                                                                        hotdJshtarH<a><dlvx/m8ssage>
pressasscdafion@iabber.coc.de    Nxxxxxxxx Fxxxx   2010030607:02:42 teha
pre3sa8SOctegon@iabbef.ccc.de    Nxxxxxxxx Fxxxx   201003-0607:03:19 l&aD0s:m surprised there are any leii
dawgn6twofk@abber.ccc.de         Nobody            201003-0607:03:25 foreten
dawgnetwofl^Stebi»f'COC-tfQ      Nobody            2010-03-06 07:0327 that is
Pfes3as8octefion@iabber.occ.de   Nxxxxxxxx Fxxxx   2010030607:03:33 foil transcriptfor video is now complete
pressas80ctefian@abber.ccc.de    Nxxxxxxxx Fxxxx   2010030607:03:43 evfiwork
dawonetwofk@abber.coc.da         Nobody            201003-06 07:03:43 Iraq fiiemed releases?
dswvgn6twork@iabber.coc.de       Nobody            201003-06 07:04Ki8 yes.the transcripts say a lot about atfitudes
da<vonetwotk@iabber.ccc.de       Nobody            2010-03-06 07:0520 nfight also be known as Sheraton tshtar
dawgnetwork@i3bber.ccc.de        Nobody            2010-03-06 07:05:41 <divxa
                                                                        hrefohttp://en.wiklpedia.org/Wiki/ShmtonJshtar"
                                                                        s^e=*badcground-colon         font-family: Hetvefica;
                                                                        font-size:
                                                                         12pl;">htfoy/en.wikipetfia.Cfg/wiki/SheratonJshtar</a
                                                                         ><div>«;/message>
dawgrtetwofk@iabber.occ.de       Nobody             2010-03-06 07:06:13 Its somewliere in that general area... &quot;Morocco
                                                                         Publislfing&quot:... Its been too crazy for me to try
                                                                         and find
dawgnetwork@abber.ccc.de         Nobody             2010030607:07:14 anyway, gotta dash... should be back in a few fiouis


dawBrtetwork@ialrt)ef.ccc.de     Nobody             201003-06 07:0721 good tuck
pressassodafion@jabber.ccc.de    Nxxxxxxxx Fxxxx    2010-0306 07:07:34 you too
Dr8ssassodafion@tebber.ccc.de    Nxxxxxxxx Fxxxx    201003-06 07:07:49 um,transcripts?
pressassodafion@tebber.ccc.de    Nxxxxxxxx Fxxxx    20100306 07:07:83 ah. yes. sorry.
dawgnetwork@iabber.ccc.de        Nobody             2010-03-0607:08:11 its a HUGE lumble xD
dawgnetw(»i^abber.ccc.de         Nobody             20100306 07:08:12 =P
pressassodafion@tebi}er.ccc.de   Nxxxxxxxx Fxxxx    201003-06 07:08:17 plural confused me.
dawonetwork@abber.ccc.de         Nobody             20100306 07:08:25 muh bad
 Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 48 of 61 PageID# 839

        Case l:18-cr-00111-CMH Document 2 Filed 12/21/17 Page 30 of 40 PagelD# 31


Sender Account                   Sender Atlas      Date-Time              IVlessage Text
dawgnetwork^bber.ccc.de          Nobody             201(W)3-06 07:08:34 gotta go fo&apos; reatz =P
dawgnetwork@jabber.ccc.de        Nctxi^             20104)3-08 07:08:37 daoness
dawgnetwork@iabt}er.ccc.de       Nobody             2010-03-08 07:10:28 oh, it was on the EAST side of the tigris... thats
                                                                          important
dawgnetworfc@iabber.ccc.de       Nobody             2010-03-0807:11:01 the arrest focab'on
dawgn6tworfc@jabber.ccc.de       Nobody             2010-03-06 07:11:03 that is
pressassodation@iabber.ccc.de    Nxxxxxxxx Fxxxx    20104)3-06 07:11:36 why important?
dawgn6tworfc<afabber.ccc.de      Nobody             2010-034)8 07:11:46 i think hotel ts on the west side
dawgnetworfc^at>ber.ccc.de       Nobody             20104)3-06 07:12:21 ah,im ail over the piace... cleaftng logs...
dawgnetwoffc@i^ber.ccc.de        Nobody             2010-034)6 07:12:43 not logging at ail... safe
dawgnatwo(fc@iabber.ccc.de       Nobody             20104)3-06 07:12:50 1 Just wanted to be certain
dawgnetworfc@{abber.ccc.de       Nobody             2010-034)6 09:25:55 any more questions?
dawgn6twQffc@iabber.coc.de       Notxidy            2010-034)610:59:53 {have a quick cpiestion
dawgn8twQffc@iabber.coc.de       Nobody             2010-03-06 12:48:15 busy day for you ?
dawgnetwoffc@jabber.ccc.d8       Noiiody            2010-034)6 14:37:11 ping
dawgnetworfc@jabber.coc.d8       Nobody             20104)3-07 07:03:53 ping
pressassociation@iabber.ccc.de   Nxxxxxxxx Fxxxx    2010-03-07 07:08:29 brb, checking flighls
daw8netwoffc@]abf)er.coc.de      Nobody             2010-034)707:11:49 fc
dawgnetworfc@iabber.ccc.de       Nobody             20104)34)707:14:56 1 have a quick question?
press8ssocladon@iabber.ccc.de    Nxxxxxxxx Fxxxx    20104)3-07 07:15-.36 sure...lots of time   pressure atm though so answer will
                                                                          betxief
dawgnetwcHfc@fabber.coc.de       Nobody             20104)34)7 07:16:00 how valuabte are JTF GTMO detention memos
                                                                          containing summaries, background info,capture info,
                                                                       etc?
pfe8sas80ciadon@iabber.ccc.d8    Nxxxxxxxx Fxxxx    20104)3-0707:16:18 time period?
dawgnetworfc@jabb8r.ccc.de       Notxidy            20104)3-07 07:16:25 2002-2008
pfessassodadon@iat}ber.cc&de     Nxxxxxxxx Fxxxx    20104)3-07 07:1735 quite valuable to the lawyers of these guys who are
                                                                          tryir^ to get them out, where those memos suggest
                                                                          ttreir innocence/bad praceedure
pressassoci8don@latdier.coc.de   Nxxxxxxxx Fxxxx    20104)3-07 07:18:12 also valuable to merge Info the general history.
                                                                          pcStlcally gitmo is mosdy over though
dawgnetworfc@^t}ber.ccc.de       Nolwdy             20104)34)7 07:1830 yeah
pressassodadon@iabber.ccc.de     Nxxxxxxxx Fxxxx    20104)34)7 07:1836 althoi^h transfers to afghanlstan might rise it agaki
dawgnetwoifc@iabb6r.ccc.de       Nobody             201im4)7 07:18:38 &gt%oPNG
dawgnetworfc@iabt)6r.ccc.de      Nobody             20104)3-07 07:18:43 ill get bad< to tiiat later
prassassociadon@jabber.ccc.de    Nxxxxxxxx Fxxxx    20104)3-0707:1939 depends on ifefinition of valuable of course..
                                                                          tirereSapos:s been a fair bit of inflabwi die lastfew
                                                                          months:)
dawgnetwwfc@labber.ccc.de        Nobody             20104)34)707:19:39 i noticed
pfessassodadon@jabber.ccc.de     Nxxxxxxxx Fxxxx    20104)3-07 07:19:51 BTW
pressassodadon@iabber.ccc.de     Nxxxxxxxx Fxxxx    20104)34)70730:12 WE won the referendum -only 1.4% voted against
dawgnefworfc@iabber.ccc.de       Nobody             20104)3-07 0730:17(saw
ptessassoc^d(m@jabber.ccc.de     Nxxxxxxxx Fxxxx    20104)3-07073035 How cool is that?
pres»assodadon@jabber.ccc.de     Nxxxxxxxx Fxxxx    201003-0707:20:64 First referendum In Icelandic hlstmy,ever.
dav^ndtwcHfc@}abber.ccade        Nobody             2010-034)70730:66 not sure how mudi Influence you actually had...
                                                                          though im sure you had an impact ofsome kkid
pressa8sodadoft@jabber.ccc.d8    Nxxxxxxxx Fxxxx    2010034)70731:13 by &apos;we&apos;i mean evetyone working
                                                                      towards it
daw9netwoffc@labber.ccc.de       Nobody             201003-07073130 ah. been there before
dawgnetwcHfc@iabb8r.ccc.de       Nobody             201003-070731:28 Im wary of referenda
daw9netwoifc@jabt)8r.ccc.de      Nobcciy            201003-070731:51 democracy sounds good... until you realize
                                                                      VQu&apos;re a vulnerable minority...
piessassodatkxt@jabber.coc.da    Nxxxxxxxx Fxxxx    201003070731:57 but quite possibly swung it. there was lots of stuff
                                                                      going on beldnd the scenes here.
dawgnetworfc@iablier.ccc.de      Nobody             2010034)7 0732:09 case in point proposition 8in California
pressassociadon@jabber.ccade     Nxxxxxxxx Fxxxx    2010034)7073231 Yes.Tttis Is democracy in me negative mough, whtdi
                                                                          Is usually great
dawgnatworfc@iabber.ccc.de       Notxidy            201003-070732:34 indeed it is
pressassodadon@iabbef.ccc.de     Nxxxxxxxx Fxxxx    201003-070732:51 i.e vetoing bltls[go back and do It againQ
pressassGdadon@iabber.ccade      Nxxxxxxxx Fxxxx    201003070733:32 cafi is bad. i agree,anyone vnth some$ has a syringe
                                                                          right into the heart of the state constitution
dawgnetworfc@jabtier.ccc.de      Nobody             201003070733:40 &gtnod&lt
pres$8ssoclation@{abberxoc.cie   Nxxxxxxxx Fxxxx    2010030707:23:52 bbfc
dawgnatwork@iabt>er.coc.de       Nobody             20104)34)7 0733:58 gotta run too
dawgnetworfc@]abber.cGc.de       Notiody            2010030707:23:59 ttyi
dawgnetworfc@iabber.ccc.de       Nobody             2010034)710:53:48 so when is me site coming back?
   Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 49 of 61 PageID# 840

         Case l:18-cr-00111-CMH Document 2 Filed 12/21/17 Page 31 of 40 PagelD# 32

1
Sender Account
1                                  Sender Alias       Date*Hme          Message Text
 dav(^network@iabb6r.ccc.de        Nobody              2010-03^05:46:56 heflo
 pressassodaiion@jabber.ccc^e      Nx30ooooa Fxxxx     201(H)3-08 05:48:43 lieyat
 pressassociat>on@jabber.ccc.de    Nxxxxxxxx Fx300d    20104)3-0805:48:50 how goes?
 dawgnetwofk@j8bber.ccc.de         Nobody              2010-03-08 05:49:22 not bad
 pressassoc}af&>n@jabber.ccc.de    Nxxxxxxxx Fxxxx     20104)3-08 05:52:19 vid has been enhanced and rendeied now. subtitles
                                                                             done for engilsh
              1
 dawgnetwori(@iabber.ccc.de        Nobody              2010-03-0805:52:30 nice
 pres$assodation@iabber.ccc.de     Nxxxxxxxx F30CXX    20104)34)8 05:52:47 it looks good,the stills are very moving
                       1           Nobody              2010-034)8 05:53:03 the stills taken fiom the vride angle?
 dawgnetwofk@jabber.ccc.de
                       1     <0
 dawgnatwQfk@i3bbef.ccc.cle        Nobody              2010-03-08 05:53:31 dropped camera
 pressasscciatk3n@jabbw.ccc.de     Nxxxxxxxx Fxxxx     ^104)3-08 05:53:42 no..
 dawgnetwork@iabber.coc.d8         Nobody              20104)3-0805:53:51 ah.the video stills then
 pres$assodation@|abbef.ccc.de     Nxjocxxxxx Fxxxx    2010-034)805:53:52 from the video cam
 dawgnBtwoik@]abber.ccc.de         Nobody              20104)3-08 05:54:14 sounds good
 dawgnetwiNk@Iabber.ccc.de         Nobody              20104)34)805:55:54 still all over the place, here
 pFes$associatkm@|abber.ccc.de     Nxxxxxxxx Fxxxx     20104)3-08 05:56:10 After the contfast enhancement,something about the
                                                                             lack of resolution /smoke gives a filtn-noir quatity

 pressassodatk>n@iabber.ccc.de     Nxxxxxxxx Fxxxx     2010-03-08 05:56:16 yeah.i&apcs:ve heard.
 dawgnetwork@jabber.ccc.de         Nobody              2010-03-08 05:56:25 heard?
 pressassociadcn@iabber.ccc.d8     Nxxxxxxxx Fxxxx     2010-03-08 05:56:29 outcome yet?
 dawgnetwork^bt)er.ccc.de          Nobody              2010-03-08 05:56:43 busy few weeks
 dawgnetwork@iabber.ccc.de         Nobody              20104)3-0805:57:02 no... wont be for weeks... it was very quiet
 dawgnetwofk@iaU>er.ccc.de         Nobody              20104)3-0805:57:09 e}g)ectedaiotmore
 pre8sa88oc{ation@iabb6r.ccade     Nxxxxxxxx Fxxxx     2010-03-0805:58:05 people can get wmked up intemaity...
 pressassoctation@iabber.co&de     Nxxxxxxxx Fxxxx     2010-03-0805:58:59 scmeihlngs are encouraged to be said, others not,
                                                                             and after they flow around long enough,there&apos;s
                                                                             a lade of grounding.
 dawgnetwork@jat^)er.ccc.de        Nobody              2010-03-08 08:04:09 laiala
 pressassociadon@iat^ier.cc&de     Nxxxxxxxx Fxxxx     20104)3-0806:04:54 iesus
                                   Nobody              2010-034)8 08.-05:05 mm?
 pressassoctation@iat^)er.ccade    Nxxxxxxxx Fxxxx     20104)34)806:0522 iooks like we have the last4 rrofhers of aO audio to all
                                                                            phones in the .is parliament
 pressa5sociatkin@iabber.ccc.de    Nxxxxxxxx Fxxxx     20104)34)8 06:0529 s/motfierB/months
 dawgne{work@^bber.ccc.de          Nobody              20104)3-08 06:05:46 interesting
 dawsn6twofk^tH)er.ccc.de          Nobody              20104)34)8 06:08:09 *fiad nothing to do wtifh this one*
 daw5network@{at^r.ccc.de          Nobody              20104)34)8 06:08:49 im sending one last archive of intersting stuff... should
                                                                             be in the X folder at some point in tfre next24 hours

 Dfessassociatton@iabber.cc&de     Nxxxxxxxx Fxxxx     20104)3-0808:10:08 ok. great!
 dawgnetwork@iat^.ccc.de           Nobody              2010-034)806:10.-09 74b3Mar.b22
 dawgn^work@iabber.ccc.de          Nobo<^              20104)3-0806:10:50 you&apos:fl need to figure out v^at to do with it dl...

                                   Nxxxxxxxx Fxxxx     2010-03-0806:11:03 a tot of odd filings are happening lately
 dawnnetwofk@iabber.cccxIe         Nobody              2010-034)808:11:08 sudias?
 pressassodation@}abber.cc&d8      Nxxxxxxxx Fxxxx     2010-034)808:11:48 if&apos;s hard to describe without goii^ tfuough tfiem
                                                                             ail
 pfessassociation@|abt)er.ccc.de   Nxxxxxxxx Fxxxx     20104)3-0808:11:53 but there&apo$:s something in the air.
 dawgn6twork@iabber.ccc.de         Nobody              2010-03-0806:12:07 in iceiand. or globally
 pressassociadon@jabbef.coc.de     Nxxxxxxxx Fxxxx     20104)3-08 08:12:40 this is wtiat l&apc»;m trying to determine, people in
                                                                           germany say tiie same thing
                                   Nxxxxxxxx Fxxxx     20104)34)8 06:12:49 and there&apos;s some evidence of that
 dawgnetwofk@jabber.ccc.de         Nobody              20104)34)8 06:13:13 such as...(i hate to inquire too much, but im benign}

 prBssassociation@(abber.ccc.de    Nxxxxxxxx Fxxxx     20104)34)608:1326 it may be more readily visBjIe in .is due to less inertia
                                                                          rsmall economy]
 dawgnetwotk@iabber.ccc.de         Nobody              2010-03-08 06:1429 definitely fsei somethkig odd here...
 pressassodadon@iabber.coc.de      Nxxxxxxxx Fxxxx     20104)34)806:14:38 some recent titings...in denmark the main newspaper
                                                                             printed an entire ttook in afghanistan that was about
                                                                             to be injuncted suddenly in its Sunday paper

 pres$assoclation@iabl}ef.ccc.de   Nxxxxxxxx Fxxxx     2010-03-08 08:14:^ to subvert the injunction
 {tfes8as80cladon@labber.ccc.de    Nxxxxxxxx Fxxxx     20104)3-08 06:14:55 (atxMit afghanistan, not in]
 pressassot^on@id}ber.ccc.de       Nxxxxxxxx Fxxxx     20104)3-0806:15:04 inlunction camefrom dep of defence
 pressa880dadon@iatri}er.ccc.de    Nxxxxxxxx Fxxxx     2010-034)8 08:1525 fox news edltoriaii^ to say,give money to WL
 prsssassodadong^drber.ccade       Nxxxxxxxx Fxxxk     20184)34)8 06:15:42 .nl government iust fell over afghanistan
  Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 50 of 61 PageID# 841

        Case l:18-cr-00111-CMH Document 2 Filed 12/21/17 Page 32 of 40 PagelD# 33


Sender Account                    Sender Alias      Date-Time              Message Text
davvgnetwori<@Iabber.ccc.de       Nobody             2010-03-08 06:15:49 indeed
pressassodation@jabb8r.ccc.d8     Nxxxxxxxx Fxxxx    2010-03-08 08:16:00 german constitutional courtjust struck down data
                                                                         retention
dawgnetworfc@iabber.ccc.d0        Nobody             2010-03-08 08:16:07 yep
prBssassodation@iabber.ccc.d8     Nxxxxxxxx Fxxxx    2010-03-08 06:16:34   wl actions that ware considered totally radical 3 years
                                                                           a£K> are now courted.
dawgnetwor1(@iabber.ccc.de        Nobody             2010-03-08 06:17:06 i told you before, govemmentforganizations cant
                                                                           control information... the harder they try. ttre more
                                                                           vioientiy the ^formation wants to get out
pressassodation@|abb8r.ccc.de     Nxxxxxxxx Fxxxx    2010-034)8 06:17:22 2500 articles in .is referendum in the past 15 hours,
                                                                           despite It being a Sunday
dawgnetwod(@iabb6r.ccc.de         Nobotiy            20104)3-08 06:17:34 you&apos:rs like the first pin to pop a balloon
pressassociation@iabber.ccc.d6    Nxxxxxxxx Fxxxx    20104)34)806:17:52 many other things like this
pressas30dation{^bber.ccc.de      Nxxxxxxxx Fxxxx    20104)3-0806:18:13 restrict supply = value increases, yes
dawgnetwofk@labber.occ.de         Nobody             2010-034)8 06:18:21 oh yeah... osc went haywire digging Into .is
pressassociation@jabber.ccc.de    Nxxxxxxxx Fxxxx    2010-034)8 06:18:37 us dod has another tact though,dump billions in free
                                                                           &quot:n6ws&quot; content
pressassociation@i3t>ber.ccc.de   Nxxxxxxxx Fxxxx    2010-034)6 06:18:44 yeah?
pressassociation@jabber.ccc.de    Nxxxxxxxx Fxxxx    2010-03-08 06:18:56 that&apos;s something we want to mine entirety, btw


pressassociati(m@j8bber.ccc.de    Nxxxxxxxx Fxxxx    2010-03-08 06:19:10 1 had an account there, but chmiged ips too quickly
dawsnetwork@|abber.ccade          Nobody             2010-034)8 06:19:16 usually Hs pret^ duil reading,one or b«o things on .Is
                                                                           a day... but its like 20-25 for today alone
pressassodationt^abber.ccc.de     Nxxxxxxxx Fxxxx    2010-034)8 08:19:40 just FBIS or analysis induded?
dawgnetwork@jabber.ccc.de         Nobody             20104)84)8 06:19:54 Ik)analysis, too ear^...
dawgnetwork@labber.ccc.de         NdxKfy             2010-084)8 06:20:03 24-48 hours it takes for analysis if done
daw9network@jabb6r.ccc.de         Nobody             20104}84}8 06:22:01 anyway,im throwing evetyihing i got on JIT Gl^O at
                                                                           you now...should take a^ile to get up the
dawgndwork@jabber.ccc.de          Nobody             2010-084)8 06:23:22 summaiy/ history/ health conditions/reasons for
                                                                           retaining or transfer of nearly every deteinee(about
                                                                           95%)
pre$sassodatk)n@iabber.ccc.de     Nxxxxxxxx Fxxxx    2010-084)806:24:01 ok.great!
pressassadation@iabber.occ.de     Nxxxxxxxx Fxxxx    2010-034)8 06-.24:15 what period does it cover for each internment?
dawgnelwork@l8bber.ccc.de         Nobody             2010-084)808:24:48 2002-2009...
pressa8soda6on@iabber.ccc.de      Nxxxxxxxx Fxxxx    2010-084)80625:21 so initial medical evaluaflon to exH evaluation?
d8wgndwork@iabber.coc.tl8         Nobody             2010-034)80625:37 no,justsummaries...
pr8ssassodation@jabber.coc.de     Nxxxxxxxx Fxxxx    2010-034)80625:52 but summaries of that?
pressassadation@iabber.ccc.de     Nxxxxxxxx Fxxxx    20104}34}8 062626 i.e from entry to ejdt?
dawgnetwork@iabber.ccc.ci8        Nobody             20104)34)80626:31 not quite
dawgnetwork@jabber.ccc.de         Nobody             20104)34)80626:33 gaps
prBssassod3tion^d>ber.coc.de      Nxxxxxxxx Fxxxx    20104)34)806:26:50 where do the gaps come from?
dawgnetwork@iabber.ccc.d8         Nobody             20104)34}6 06:26:58 Memos such asSUBJECT:Recommendation to
                                                                           Retain under DoD Control(DoD)for Guantanamo
                                                                           De(ainee.<br^lSN: US9AS6000020P
dawgndwork@jabber.ccc.de          Nobody             2010-034)8 06:27:51 1 have a csv that organizes the info as much as
                                                                           possiirie
pressa8SOdation@iabb8r.ccc.de     Nxxxxxxxx Fxxxx    20104}34}8 06:27:65 1 hate these gitmo guys
pressassociation@iabber.coc.de    Nxxxxxxxx Fxxxx    2010-034)60628:29 0FAF6U sums up the sort of people they ended up
                                                                           with
pre33a8soda&on@j|abber.coade      Nxxxxxxxx Fxxxx    20104)34)806:28:48 {one flight away from being ugly} aka &quot;9itnk>
                                                                         cute&quot:
dawgnetwork@iabber.occ.de         Nobody             20104)34)8 0628:% hsdia
dawgnetwork@iabber.ccc.de         Nobody             20104)34)8 06:30:57 anyway, gotta run, have a nice day
Drassasscdation@iabber.ccc.de     Nxxxxxxxx Fxxxx    20104)34)806:31:14 you too.and take care!
dawgnetwofk@jabber.ccc.de         Nobody             2010634)8 06:31:42 after this upload, thais ail 1 realty have got left
pre8sassociation@iat^r.coc.de     Nxxxxxxxx Fxxxx    2010636806:32:15 curious eyes never run dry In my experience
dawgnetwofk@iabber.ccc.de         Nobody             2010636806:32:18 1 sat on it for a bit, and figured, eh, why not
<iawgnefwork@jabber.ccc.de        Nobody             2010636806:32:52 tve atready exposed quite a dt,just no-one knows yet

dawgnetwork@jabber.<»c.de         Nobody             20106368 06:33:34 ill slip into darimess for a few years,let the heat die
                                                                           down
pressassodation@Jabber.ccc.de     Nxxxxxxxx Fxxxx    2010634)8 06:34:05 won&apos;t take a few years at the present rate of
                                                                        change
dawgnetwofk@iabber.ccc.de         Nobody             201063-08 06:34:08 Iroe
pressasscciation@jabber.(xx;.de   Nxxxxxxxx Fxxxx    20106368 06:34:19 almost feels like the singuiarity Is coming
                                                                       fhere&apos;s such acceleration
  Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 51 of 61 PageID# 842

       Case l:18-cr-00111-CMH Document 2 Filed 12/21/17 Page 33 of 40 PagelD# 34


Sender Account                    Sender Alias       Date-Time            Message Text
dawgnetwork@jabber.ccc.de         Nobody              2010-03-08 06:34:52 yes... and considering just how much one source has
                                                                            given you, i can only imagine ttie overiad
pressassoclat(on@}abber.coc.de    Nxxxxxxxx Fxxxx     2010-03-08 06:35:05 yes
dawgn6two{k@iabber.ccc.de         Nobody              2010-03-08 06:35:15 'load
dawgn8twDrk@jabber.ccc.de         Notxidy             2010-03-08 08:35:30 ova
pressassocia6on@jabber.ccc.de     Nxxxxxxxx Fxxxx     2010-03-08 06:35:34 Uust hope we can do justice to it ati.
pressassodafion@jabber.ccc.de     Nxxxxxxxx Fxxxx     2010-03-08 06:35:57 We have the numbers,just need to figure out how to
                                                                          scale the management.
press8ssodafion@jabtier.coc.de    Nxxxxxxxx Fxxxx     2010-03-08 08:35:04 night!
dawgnetwork@iabber.ccc.de .       Nobody              2010-03-0811:13:06 hi
Dressassodat!on@iabber.cc&de      Nxxxxxxxx Fxxxx     20104)3-08 11:44:16 hoi
pres3assod8tion@jabber.ccc.de     Nxxxxxxxx Fxxxx     2010-03-0811:44:27 short steep?
dawgnetwork@|abber.ccc.de         Nobody              2010-03-08 12:19:56 wasnt asleep... going to sleep soon
dawqnetwork@iabber.ccc.de         Nobody              20104)34)812:20:21 upload is at about 36%
pre3sas8odation@jabt)er.ccc.de    Nxxxxxxxx Fxxxx     20104)34)8 12:21:39 ETA?
dawgnetwork@jaUier.ccc.de         Nobody              20104)34)8 12:22:05 11-12 hours... guessing since its been gdng for6
                                                                          already
pressassodatk)n@iat^)8r.ccc.de    Nxxxxxxxx Fxxxx     20104)3-08 12:22:33 how many mb?
dawgnetwork@^bber.ccc.de          Nobody              20104)34)8 12:22:50 about440mb
dawgnetwork@iabber.ccc.de         Nobody              2010-034)8 12:24:48 a tot of scanned pdf&apos;s
dawgnetwork@^bber.occ.de          Notiody             2010-03-0814:38:00 wtiat are^ou at donation-wise?
dawgnetwork@M>ber.ooc.de          Nobody              20104)3-0615:55:28 any good at Im hash oaddng?
pressassociatton@iabber.ccc.de    Nxxxxxxxx Fxxxx     2010-034)6 16:00:29 yes
pressassodatfon@iabber.ccc.de     Nxxxxxxxx Fxxxx     20104)3-0816:00:44 donations; notsure.
pressassodation@jabber.ccc.de     Nxiooooooc Fxxxx    2010-034)816:00:55 somethb^ in order of.5M
pressassodafion@jabber.ccc.de     Nxxxxxxxx Fxxxx     2010-034)816:01:30 but wa lost our CC processor,so this is making
                                                                         matters somewtiat painful.
pressassodafion^^abt>er.ccc.de    Nxxxxxxxx Fxxxx     20104)3-0816:02:23|we haira rainbow tables for tm
dawgnUwork@{abberxxx:.de          Nobody              20104)34)816:04:14j80>OOCX)0000(XXX)00000000(XXXXXXX1c
dawgn6twork@iabber.ccc.de         Nobody              20104)34)816:05:07ii think its tin + Imnt
dawgn6twork@jUfi}er.ccade         Notiody             20104)34)816:05:38l8nvway...
dawgnetwork@iabber.coc.de         Notiody             2010-034)816:06:08!need steep &gL'yawn&gt:
dawgnUwoffc@jabber.ccc.d6         ttotiody            2010-034)816:09:06{rK)t even sure if thats the hash... i had to hexdump a
                                                                         ISAM file,since 1 dent have fiie system file...
pres&a&soda6on@iabber.occ.de      Nxxxxxxxx Fxxxx     20104)34)816:10:08ivMiat makes you think it&apos:s im?
pressassoda6on@jabber.ccc.de      Nxxxxxxxx Fxxxx     20104)34)816:10:19lltsfirom a SAM?
dawanetwofk@iabber.coc.de         Nobody              2010-034)816:10:24iyeah
pre8sassodafion@j8bt>er.ccc.de    Nxxxxxxxx Fxxxx     2010-034)816:11'.26ipasseditontoourlmguy
daw9network@lat^.occ.de           Nobody              20104)34)816:11:40ithx
da\i^n6twork@iabber.ccc.de        Nobody              20104)34)8 21:31:59Igot about an hour to go on that upload
dawgnetwork@iabber.ccc.d6         Nobody .            2010-03-10 03:44:06lhi
dawanetwork@fabber.ccc.da         Nobody              2010-03-10 03:45:05|did you get what i sent?
dawgn8tworfc^abbef.ccc.de         Nobody              2010-03-10 03:45:11 i via sflp
pr8ssassoc(a&)niSfiabber.occ.de   Nxxxxxxxx Fxxxx     20104)3-10 03:46:04iheya!
dawgnetwcrk@{abber.ccad8          Nobody              20104)3-10 03:46:24iMDS(74b3\ter.b22)= c36e31ab*
prBssassodafion@iabt}er,ccc.de    Nxxxxxxxx Fxxxx     2010-03-10 03:47:39[will check
dawgnetwork@iabber.ccc.de         Nobody              2010-03-10 03:47^17i8weet
pressassod86on@jabber.ccc.de      Nxxxxxxxx Fxxxx     2010-03-10 03:47:54[somewhat distracted with all sorts of mtn'gues
dawane(»ff)rk@iabber.ccc.de       Notiody             2010-03-10 03:48:01iheh,im sure
clawgnetwork@iabber.ccc.de        Nobody              2010-03-10 03:48:13ifmma get intrigued with my hot chocolate =)
pressassoci8tion@jabber.ccc.de    Nxxxxxxxx Fxxxx     20104)3-10 03:48:24]we now have the last4 months of audio from
                                                                           itelephcnes atthe .is parliament
dawgnetwofk@iat)ber.cc&de         Nobody              20104)3-10 03:48:29 bbi
dawgn8twork@iaUier.occ.de         Nobody              2010-03-10 03:48:35 yes, you sUd earlier
pfessassoda8on@jat)ber.ccc.de     Nxxxxxxxx Fxxxx      2010-03-10 03:48:51 It was a'might'tiefbre
dawaneiwori(@^bber.ccc.de         Nobody               2010-03-10 03:48:55 8omebodv&apos:8 bad...«)
dawgnetwork^bber.ccc.de           Nobody               2010-03-10 03:49:11 ttyl
pre3sassoda6on@jabber.ccc.de      Nxxxxxxxx Fxxxx      2010-03-1003:49:16 yup. nixon tapes got nothing on us
pressassodafion@jabb8r.ccc.de     Nxxxxxxxx Fxxxx      2010-03-1004:25:37 limm
pressassodafion@jat>b8r.ccc.de    Nxxxxxxxx Fxxxx      20104)3-1004:25:42 there&apos;$ a usemame in the gitmo docs
pr^sassodafion@^btier.ccc.de      Nxxxxxxxx Fxxxx      20104)3-10 04:25:58 1 assume i should ffiter it out?
dawgnetwork@JaU)er.ccc.de         Nobody               2010-03-10 05:40:47 theres a usemame?
dawgnetwofk@Jabberxcc.de          Nobody               20104)3-10 05:42:16 any usemames should probably be filtered, period
dawgnetwork@iabber.ccc.de         Nobody               20104)3-10 05:42:38 but at the same time,Iheres a gazliiton of them
pressassoctation@jat}ber.ccc.de   Nxxxxxxxx Fxxxx      2010-03-10 05:45:56 Is this ordered by country?
dawgnetwofk@iabber.ccc.de         Nobody               20104)3-1005:46:00 yes
 Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 52 of 61 PageID# 843

        Case l:18-cr-00111-CMH Document 2 Filed 12/21/17 Page 34 of 40 PagelD# 35


Sender Account                    Sender Mias       Date-TIme               Message Text
dawgn6twork@jabbef.ccc.de         Nobody             2010-03-1005:46:48     ... gazillicn pdf&apos'.s ttrat ls</span>
dawanetwork@jabber.ccc.de         Nobody             2010-03-10 05:47:15 anytiiing useful in there?
pressassociafion@iabber.ccc.de    Nxxxxxxxx Fxxxx    2010-03-10 05:50:54 no tifne. but have someone on It
pressassoctafion@(abber.ccc.de    Nxxxxxxxx Fxxxx    2010-03-10 05:51:00 there surely will be
pressas$oclation@|abb8r.ccc.de    Nxxxxxxxx Fxxxx    2010-03-10 05:51:12 and these sorts of things are always motivating to
                                                                         other sources too
dawgnetwork@iabt)ef.ccc.de        Nobody             20104J3-10 05:51:22 &gt;nod&it;
dawgn8twork@iabber.ccc.d8         Nobody             2010-03-10 05:51:33 Inflatton
dawgnetwork@jabber.ccc.d8         Nobody             201^03-10 05:51:34 =P
dawgn8twotk@jabber.ccc.de         Nobody             201(W)3-10 05:51:43 from an economic standpdnt
prBssassociation@jabtier.ccc.de   Nxxxxxxxx Fxxxx    20104)3-1005:52:08 heh
pr5ssassociation@iabtier.ccc.de   Nxxxxxxxx Fxxxx    20104)3-10 05:52:29 t was thlr^ng      more inspiration
dawgr^twork@jabber.ccc.de         Nobody             201663-1005:52:38 i know =)
pr85sassodation@jabbef.ccade      Nxxxxxxxx Fxxxx    20104)3-1005:53:08 gitmo=bad,l8ake(s=en8my of g!tmo,ieakers=gocd
pressassociation@iabber.ccc.de    Nxxxxxxxx Fxxxx    20104)3-10 05:54:03 Hence the feeling is people can ^ve us stufffor
                                                                           anything not as &quot;dang6fous as gltmo&quot; on
                                                                           the one hand,and on the other,for people who know
                                                                           more.there&apo$:$ a desire to ectif^....
davi^network@jat)ber.ccc.de       Nobody             20104)3-1005:54:41 true
dawgnetwork@jat}ber.ccc.de        Nobody             20104)3-1005:55:05 ive crossed a lot of those &quot;dangef&quot;zones,
                                                                           so im comfortatfle
dawgnetwork@jabber.cc&de          Nobody             20104)3-10 05:5525 teamed a lotfrom the teetand cai^ on            my side
pressassodafion@fabber.ccc.de     Nxxxxxxxx Fxxxx    2010-03-1005:55:32 oh?
dav;^network@|abber.ccc.de        Nobody             20104)3-1005:55:55    and that is... everyofie is too busy to Investigate too
                                                                           deeply...
dawgnetwork@iabber.ccc.de         Nobody             2010-03-10 05:56:02 or dean up the mess
pressassociatiorf@iabberxcc.de    Nxxxxxxxx Fxxxx    2010-03-10 05:56:03 yes
pressassociation@|abber.ccc.de    Nxxxxxxxx Fxxxx    20104)3-1005:66:13    uniess they think there&apos;s a real promotion in it

dawgn8twQrk@iabt)8r.ccc.de        Nobody             2010-03-10 05:56:19 indeed
pressassociafion@iabt)arxcc.de    Nxxxxxxxx Fxxxx    2010-03-1005:56:35    alter a few days, no one gives a damn,generaiiy
dawgnetwofk@iabb8r.ccc.d8         Nobody             20104)3-10 05:56:41 yep
pressassociation@iabbef.coad8     Nxxxxxxxx Fxxxx    2010-03-10 05:58:46 espedaily now with the pace of diange so high
dawgnetwoik@iabber.ccc.de         Nobody             20104)3-10 05:56:51 oh yeah
dawgnetwork@iabber.coc.de         Nobody             20104)3-1005:58:58 its nuts
dawgnetwofk@iabb8r.ccc.de         Nobody             2010-03-1005:5728 ive given up on trying to imagine whate next
prBssassociabon@iabtier.coc.de    Nxxxxxxxx Fxxxx    20104)3-10 05:57-.53 i predict its ndhing i can predict
prBssassocia&)n@iatit}er.co&de    Nxxxxxxxx Fxxxx    20104)3-1005:5821 actuaBy...
pressassodabon@iabber.ccc.de      Nxxxxxxxx Fxxxx    20104)3-1005:5829 gave an Intel source here a list of things we wanted
prBssas8odabon@iabber.ccc.de      Nxxxxxxxx Fxxxx    20104)3-10 05:58:39 1-5
pressas8odabon@iabtier.coc.d6     Nxxxxxxxx Fxxxx    20104)3-1005:59:06    1 was &quot;somefhing we have no idea erf yet hard
                                                                           to find, but ffte most likely to be important&quot;

prBssassodabon@jabber.ccc.de      Nxxxxxxxx Fxxxx    201003-1005:59:30 and th^ came back with the last4 months of
                                                                           pariiament
dawgnetwofk@labber.ccc.de         Nobody             2010-03-1005:59:47 xO
dawgnetwofk@jabber.ccc.de         Notxfdy            20104)3-10 05:59:49 hilarious
dawgnefwofk@|8bber.ccc.de         Notfody            20104)3-1006:00:40 thats a wtf... who did this kind of moment
dlawgnetwofk@iabber.ccc.de        Nobody             20104)3-10 06:00:54 fall-out =P
pressassociabon@labber.ccc.de     Nxxxxxxxx Fxxxx    20104)3-1006:00:55 So.that&aposte what 1 think die future is like;)
pressassodabon@}abi}er.ccc.de     Nxxxxxxxx Fxxxx    20104)3-10 08:01:15 yes
dawgnetwork@{abber.coc.de         NotxxV             201003-1006:01:57     now that humans are getting more and more
                                                                           integrated Into this information society...a levei of
                                                                           transparency never imagined or even tndy desired is
                                                                        coming Into play
dawgnetwofk@iabber.ccade          Notxxly            201003-10 06:02:18 it makes us more human If anything
dawgnetwork@jabber.ccc.de         Notxxty            20104)3-1006:03:13 we&apos;ve created states, governments,religious
                                                                           Instituticns, corporations... ail these organizadons to
                                                                           hide behind...
dawgnetwork@iabber.ccc.de         Nobody             20104)3-10 06d)3:26   but at the end of the day, we&apos;re just guys and
                                                                           fffrls
 Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 53 of 61 PageID# 844

        Case l:18-cr-00111-CMH Document 2 Filed 12/21/17 Page 35 of 40 PagelD# 36


Sender Account                    Sender Alias   Date-Time            Message Text
pressassodafion@jabber.ccc.de     Nxxxxxxxx Fxxxx 2010-03-10 08:04:02 WikiLeafcs is looking for donafions, but^at itsTn^,
                                                                          founders should do,is call upon saipt writers to make
                                                                          a, perhaps reality based, dramatized, thnller movie of
                                                                          one of the vwfciie^s cases, vrith corruption. Infiltration,
                                                                          espionage, hitmen, sabotage, etc.and call the movie
                                                                          &quot:WIkiLeaks!&quot;</spanxbr ^►<br /xspan
                                                                          s^e=fonl4amily: Helvetica; font-size: 12pt;">l see
                                                                          great potenfiai for sur^ a movie, and massive money
                                                                          and advertising It woutd generate would estatilish
                                                                          them firmly. l&apo$;d then support by seeing the
                                                                          movie. Hodywood would fikely support"

pressassodafion@jabber.ccc.d8     NxxxxxxxxFxxxx    2010-03-10 06:04:04 haha
pressassodafion@labbef.ccc.de     Nxxxxxxxx Fxxxx   2010-03-1006:04:35 yes. its very healthy
pressassodafion@jabber.coad8      NxxxxxxxxFxxxx    20104J3-10 06:04:47 but then, there is farmviHe...
dawgnetwork@jabber.ccade          Nobody            2010-03-10 08:04:59 the masquerade ball
dawgnetworfc@jabber.ccc.de        Nobody            20104)3-1006:05:22 ttfis is gonna be one hell of a decade
dawgnetwoifc@iabber.ccade         Nobody            2010-03-10 06:05:45 It feeis like 2010 sttould be encfing soon...
dawgnetworfc@jabber.ccc.de        Nolxidy           201003-10 06:05:50 but we just got started
pressassodafion@jabber.cc&de      NxxxxxxxxFxxxx    20104)3-10 06:05:51 sense deceptions to suck $ out of people
pressassodation@jabt)er.coade     NxxxxxxxxFxxxx    2010-03-10 06:06:06 It&apos;s as old as Bpsfick and fire gutter of course,
                                                                        but mmcrpg are evil in a whole new way
dawgnetworfc@jabber.ccc.de        Nobody            20104)3-1006:06:39 vduntary matiix-styte society?
pressassodation@jabber.coc.de     NxxxxxxxxFxxxx    20104)3-1006:06:46 yes
dawgnetworfc@iabber.ccc.de        Nobody            201003-1006:07^8 hmm
pre$$assodation@}abb8r.coc.de     NxxxxxxxxFxxxx    20104)3-1006:07:25 might be ok in the end
pressassodation@j3bber.ccc.da     NxxxxxxxxFxxxx    20104)3-1006^)7:53 mniorpg&apos;s tiiat have kmg term users are
                                                                        incentivised to keep them profitable
pres$assodation@jabber.coc.de     NxxxxxxxxFxxxx    20104)3-1006:08:59 but 1 imagfne th^8iapos;(l merge Into hybrid revenue
                                                                          modes, where congnifive tasks and freeiabor are
                                                                       done using sense deception incentives
dawgnetworfc@jabber.ccc.de        Nobody            20104)3-1006:09:48 like the &quotMdeo games&^uot; firom toys?
pressassodation@jabber.cc&de      NxxxxxxxxFxxxx    20104)3-1006:10:12 hav8n&apos;t seen that
pressassociatk)n@|abt)er.ccc.de   NxxxxxxxxFxxxx    20104)3-1006:10:34 but it sure isn&apos;t a decade to be a gullible idiot:}

dawgneiwoffc@iabl)er.ccc.de       Nobody            20104)3-10 06:11S24 basic gist refired general takes over a toy company,
                                                                          inve^ in video games for kids to &quot:p!ay&quot;,
                                                                          but they&apos;re actually training to lemotdy use
                                                                          iiffie toy sized weapons
dawgnetwoi1(@jabber.coc.d8        Nobody            20104)3-10 08:11:40 former tey owner tries to stop him
dawsn8twoffc@iabber.ccc.de        Nobody            20104)3-10 08:11:52 ^company
pres8assodafion@jabber.ccc.de     NxxxxxxxxFxxxx    20104)3.1008:12:11 heh. that&apos:s the example 1 was going to use for
                                                                          mmorpg (with drones) but decided it was too
                                                                          grote^ue
dawgn8twofk@jabber.coc.de         Nobody            2010-03-1006:12:47 Hs not., its logical In filghtening ways
dawgnetwork@}abber.ccc.de         Nobody            20104)3-1006:13.-04 i think like that., i dont krtow how it fiappened. but i
                                                                        think that way
pressassodafion@jabber.ccc.de     NxxxxxxxxFxxxx    20104)3-1006:13:32 i predict war win tern into a (xmtinuous specfaum of
                                                                        spying and vtotence
daw9n8twoffc@jabber,coc.de        Nobody            20104)3-1006:13:32 &quot;how can i take advantage of two things (hat
                                                                          most people woukin&aposrt think are
                                                                          connected&quot;
pre5sassodatton@abber.ccade       NxxxxxxxxFxxxx    2010-03-10 06:15:50   wdfii companies doing a lot of the lower end
                                                                          (spyingA/iolenoe} for their own reasons and a totally
                                                                          setentess crossover (as is happening wdth the us)
                                                                          between contiactors/mnitary to the degree that its not
                                                                          dear who Is tasking who
dawgnetwoifc@jabber.ccc.de        Nobody            20104)3-1006:16:12 wow. dead on
preasa88odafion@|at}ber.ccc.de    NxxxxxxxxFxxxx    20104)3-1006:16:57 everywhere, greater degrees of freedom, more fluidity
                                                                       andmbdng.
dawgnetworfc{^bber.ccc.de         Nobody            20104)3-1006:17:23 always an interesting discusdon »}
dawgnetworfc@jabber.ccc.d8        Nolxjdy           20104)3-1006:17:26 ttyf
pressassodation@jabber.ccc.de     NxxxxxxxxFxxxx    20104)3-1006:17:31 night!
dawgnetworfc@|at^.ccad8           Nobody            20104)3-1020:58:03 hallo
pressassodation@iabber.ccc.de     Nxxxxxxxx Fxxxx   20104)3-1020:59:41 heyai
dawgnetwork@|abb8r.coc.de         Nobody            20104)3-1020:59:52 whatsnew?
 Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 54 of 61 PageID# 845

        Case l:18-cr-00111-CMH Document 2 Filed 12/21/17 Page 36 of 40 PagelD# 37


Sender Account                   Sender Alias        Date-Time              Message Text
pressassocia8an@iabber.ccc.d8    Nxxxxxxxx Fxxxx      2010-03-1021:00:22 350Gb of audio intercepts. But you knew already.
dawgnetworfc@iabber.ccade        Nobody               201(W)3-10 21:00:30 mhmm
dawgnetvvork@iabber.ccade        Nobody               2010-03-1021:00:57 is ttiat the only thing?
pressassoclation@|abber.ccc.de   Nxxxxxxxx Fxxxx      2010-03-10 21:01:22 lots of smaller scale material
dawgnetwork@iabber.coade         Nobody               2010-03-1021:01:28    &gt:nod&lt:
pressassociation@jabber.ccc.de   Nxxxxxxxx Fxxxx      2010-03-1021:01:44 e.g    bbc legal defense against baf^ura wtrldi was
                                                                            censored
pressassodafion@j8bber.ccc.de    Nxxxxxxxx Fxxxx      2010-03-1021:02:15 aljazeera dotog anoUier segment on WL
pres&asscdat(on@jabber.ccc.de    Nxxxxxxxx Fxxxx      2010-03-1021:02:35 Canadian detainee docs
dawBnetwarfc@jabber.ccc.de       Nobody               20104)3-1021:02:43 Canadian?
press3S8odation@jabber.ccc.de    Nxxxxxxxx Fxxxx      2010-03-1021:03:00 some russlan arrd Chinese stuff that 1 can&apos;t read


davvgnetworfc(§Habber.ccc.de     Notxjdy              20104)3-1021:03:08 hahaha
pressassodatiorr@jabber.ccc.de   Nxxxxxxxx Fxxxx      20104)3-10 21:03:09 heh
pres$a8Sodation@jabber.coc.d8    Nxxxxxxxx Fxxxx      20104)3-10 21.-03:17 and a Kst of MJ.the tea   party volunteers
pFessassodatiofr@iabber.ccc.de   Nxxxxxxxx Fxxxx      20104)3-1021:03:42 from glen beck&aposis email
dawgnetwork@iabber.ccc.de        Nobody               201003-10 21:03:48 iesus fucking christ
d8W8network@abber.coc.de         Nobody               20104)3-10 21:04:13 whats the big deal with that? because some people
                                                                           take that sertousiy
pressassodation@iabber.ccc.de    Nxxxxxxxx Fxxxx      201003-10 21:04:26 an analysis of the greenhouse gas ou^ut of
                                                                           Australla&apos:s &quot;earth hour&quot 8rewofks
pressassodatton@jabber.ccc.de    Nxxxxxxxx Fxxxx      201003-1021:04:32(46 tonnes)
pressassodatton@iabber.ccc.de    Nxxxxxxxx Fxxxx      201003-1021:04:57 The teaparty thing? it&apos:8 weird, but it should     be
                                                                           taken sertousiy
daw8network@|abber.ccc.de        Nobody               201003-1021:05:21    yeah,Its one of drose... grey areas between reaBty
                                                                           and entertainment and ick
pressassodatton@|abber.coc.de    Nxxxxxxxx Fxxxx      201003-1021:05:33 lt&apos;s ffie right wing overdass(fox)rxganizadon
                                                                           of tt>a righwing underclass. Think ofthem as brown
                                                                           shirts.
dawsnetwork@labber.coc.de        Notxxty              201003-1021:05:39 *stays in reality*
daw8network@abber.coc.de         Nobody               201003-1021:06:23 welt, i dont know wfiat posSng a list finom gienn
                                                                           beck&apos;8 emaii v4Ii do... but hey, Ks transparency

pressassoda8on@iabber.coc.de     Nxxxxxxxx Fxxxx      2010-03-1021:06:37 Th8y&apos;rB Important because their organized free
                                                                        labor.
pressassoda8on@iabber.ccc.de     l^fxxxxxxxx Fxxxx    201003-1021:08:54 And(hey may or may not break free of their masters.


dawBn3twork@iabber.ccc.de        Nobody               20104)3-10 21:07.-04 ah
dawanetwofk@iabber.ccc.de        Nobody               2010-03-1021:07:50 is it like the en8re world Is uploading to you?
pressassocia8cn@iabberxxxx.de    Nxxxxxxxx Fxxxx      201003-1021:08:24 some hungarian frnaru^e firings
pre8$a8soda8on@iabberxcc.de      Nxxxxxxxx Fxxxx      201003-1021:08:31 Scientology frihai&..
pressassocia8on@iabberxxx:.de    Nxxxxxxxx Fxxxx      2010-03-1021:08:52 lots of getman stuff i don&aposit understand, but we
                                                                           have people who do
dawanetwotk@iabber.ccc.de        Nobody               2010-03-1021:08:58 &gt;nod&It:
dawgnetwQfk@iabber.ccc.de        Nobody               20104)3-1021:09:08 wow...
dawgnetwofk@iabber.coc.de        Nobody               201003-1021:09:15 Im gonna leave you to work than
dawgnetwofk@iabber.ccc.de        l^obody              201003-1021:09:50        back up and oifiine... getImnfi passed...and start
                                                                           publislring whatever you can...=)
pressassoda8on@iabber.ccc.de     Nxxxxxxxx Fxxxx      2010-03-1021:10:08 heh
prB$sassocia&on@iabber.ccc.de    Nxxxxxxxx Fxxxx      201003-1021:10:16 aiiazeara will also have a new WL doco
pressassocia8on@iabber.ccade     Nxxxxxxxx Fxxxx      201003-1021:10:31 by the same producer who did IMMi piece
piBSsassod88on@iabber.coc.de     Nxxxxxxxx Fxxxx      20104)3-1021:11:36 agreement between the royal maS and Its unton
PFess8ssoda8cn@iabber.occ.de     Nxxxxxxxx Fxxxx      20104)3-1021:11:49 oh,thiscnelsifice
pre88assoda8on@iabber.coade      Nxxxxxxxx Fxxxx      201003-1021:11:55 en8re romanian police database
PFes8assoda8(m@{3bber.ccc.de     Nxxxxxxxx Fxxxx      2010-03-1021:12:31   isrBe8&apos;s OECD applicaiton docs
dawgnetwoftt@|at^r.ccc.d8        Notiody              201003-10 21:15:45   its like you&apos;re the first &quot:lntelligenca
                                                                           ^ency&quot;fbrtha^enerBl put^lc
dawgnetwoffc@|abber.ccc.de       Nobody               2010-03-1021:16:39 rtownside is you getso much stuff in a stogie day fliat
                                                                         Its hard to prioritize
pres$assoda8on@iabberxxxx.de     Nxxxxxxxx Fxxxx      2010-03-1021:16:54 yes
pressassoda8on@labber.ccc.de     Nxxxxxxxx Fxxxx      201003-1021:17:05 that&apos;8 just a matter of growth,though
pressassocla88n@iabber.ccc.de    Nxxxxxxxx Fxxxx      20104)3-1021:17:39 did you read our butgarian shadow state doc?
dawgn8two(k@jabber.ccc.de        Nobody               2010-03-1021:17:45 well, kick you do everything an Intel agency does...
                                                                         minus the airon^mcus sourctog
dawgnetwofk@labber.ccc.de        Nobody               201003-1021:17:58 not realty
 Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 55 of 61 PageID# 846

        Case l:18-cr-00111-CMH Document 2 Filed 12/21/17 Page 37 of 40 PagelD# 38


Sender Account                    Sender Mlas    Date-Time            Message Text
pressassodation@jabber.ccc.de     Nxxxxxxxx Fxxxx 201(W)3-10 21:18:15 The ongina) WL about reads: &quot;...wi!l be the first
                                                                           intelligence agency of the pa}ple...&quot;
dawgnetwork^abber.coc.de          Nobody            2010-03-1021:18:43 might have missed that, but its atisoiutely true
dawgnetwodc@iabber.ccc.de         Nobody            2010-03-1021:19:31 anyway,gotta run... ttyl
pressassodatEon@{abt)er.ccc.de    Nxxxxxxxx Fxxxx   2010-03-10 21:19:47 Wikileaks described itself as &quot;th8 first
                                                                           intelligence agency of the people. BWter prindpled
                                                                           and less parochial than any governmental intetiigence
                                                                           agenQT,it is able to be more accurate and relevant it
                                                                           has no commerdai or national interests at heart; its
                                                                           only interest is ttie revelation of the truth. Unlike the
                                                                           covert activities of state intelligence agendes,
                                                                           Wildieaks reties uptMi the power of overtfact to
                                                                           enable and empower dtizens to bring feared and
                                                                           corrupt governments, and corporations to
                                                                           iustic8.&quot;
pressassociation@tabber.ccc.de    Nxxxxxxxx Fxxxx   2010-03-10 21:20:14 iok, lateri
pr8ssassodationi^abber.coc.de     Nxxxxxxxx Fxxxx   2010-03-10 23:30:54|any mote bints about(his!m hash?
piBss8SSodation@iabber.coc.de     Nxxxxxxxx Fxxxx   2010-03-10 23:31:03 no luck so far
dawgnetwor1c@jabber.ccc.de        Notiody           2010-03-16 18:23:35 hi
piBssassociation@iabber.ccc.de    Nxxxxxxxx Fxxxx   2010-03-16 18-.32:42 hoi
dawgnetWQdc@{abb8r.ccade          Nobody            2010-03-16 22:29:42 whats up?
pressassodation@iabber.ccc.de     Nxxxxxxxx Fxxxx   2010-03-16 22:34:13 just about to go out
pressassodation@jabber.cccxie     Nxxxxxxxx Fxxxx   2010-03-16 22:34:14 alt systems nominal
dawgnetwof1c@iabb8r.ccade         Nobody            2010-03-16 22:34:24      good to know
dawgnetwork@iabber.ccc.de         Nobody            2010-03-16 22:34:36 ttyl
pressassodaton@jabber.cccx!e      Nxxxxxxxx Fxxxx   20104)3-16 22:35:52 ■)
pressassodafion@|abt)6r.ccade     Nxxxxxxxx Fxxxx   20104)3-16 22:35:52 take care
dawgnetw<»k@iabber.ccc.de         Nobody            2010-03-16 22:36:04 wOi do... donations coming In good?
PfBssassocia6on@iabber.ocade      Nxxxxxxxx Fxxxx   20104)3-1622:37:09 not sure
pfBssassodatzon@^ber.ccc.de       Nxxxxxxxx Fxxxx   20104)3-16 22:37:21 experience in the past is that tiiey don&8pos;t tetKf to
                                                                           in response to stories tike tfiis
dawgn8twork@iabber.coc.de         Nobcxly           2010-03-16 22:37:28    meh
pressassociation@i^ber.ccc.de     Nxxxxxxxx Fxxxx   20104)3-16 22:37:32    makes peopte scared to donate
dawgn6twork@jabberxxx.de          Nobody            20104)3-1622:37:34     too bad
dawgnetwotk@iabber.ccc.de         Nobody            20104)3-1622:37:52     i would&apos:ve
dawgn8twork@labi)er.cc&de         Nobody            2010-03-1622:37:59     If i saw that
D!Bssassodation@tabberxcc.de      Nxxxxxxxx Fxxxx   2010413-1722:32:26     what&8pos;d your source say it was?
dawg n8twork@jabber.ccc.d8        Nobody            20104)3-1722:39:49     it was very general
dawgnetwot1c@iabber.ccc.de        Nobody            20104)3-1722:40:02     organization-wkle
prBS$associatior^jabberxcc.de     Nxxxxxxxx Fxxxx   20104)3-1722:40:17     interesting
DrBssassoc^cn@{adterxxxxd8        Nxxxxxxxx Fxxxx   2010-03-1722:40:35     wtrat was the approadi and motivation?
prB8883sod3tlcn<gjabber.ccc.<to   Nxxxxxxxx Fxxxx   20104)3-1722:41:17     i wonder if titis didn&apos;t stir up some iritemal
                                                                           dissent
pressassodation@jabber.cc&de      Nxxxxxxxx Fxxxx   20104)3-1722:41:42 must be some peopte not too happy about cracking
                                                                           down on wAiistiebtowers and fdlov^ the Chinese...
dawgnetwotk@iat)ber.ccc.de        Ncdiody           2010-03-1722:41:55 indeed
dawgnetwot1c@jabbw.ccc.de         Nobody            2010-03-17 22:42:11 90% of the effort is on Chinese exfiltration of
                                                                           documents
dawanetwork@iabb8r.ccc.de         Notiody            20104)3-17 22:42:22   it was a btog posting
pressassodation@iabber.(xxxde     Nxxxxxxxx Fxxxx    201003-17 22:43d)1    well, that is a gendtre problem
pressassociation@]8bber.ccc.de    Nxxxxxxxx Fxxxx    201003-1722:43:16     israeti and russian exfil&aticn too
pressa8S(K:iatbR@l8bt)er.ccc.de   Nxxxxxxxx Fxxxx    20104)3-1722:44:02    ffendraswell
dawgnetwDrk@jabbef.ccade          Nobody             201003-1722:44:06     it warned about not visiting the blogs, tiecause the
                                                                           document and its contents is still classified
dawgnetwork@iatdier.ccc.de        Nobody             20104)3-17 22:44:17   gave a tink the to tiie report ttuough proper channels
prBssassodafiot^jabb8r.ccc.de     Nxxxxxxxx Fxxxx    201003-1722:44:31 although knowledge tends to be stabarosng
prsssasscdation@iabb8r.ccc.de     Nxxxxxxxx Fxxxx    20104)3-1722:44:34 (f you take a big picture perspective
dawgnetwork@j|abber.ccc.de        Nobody             201003-17 22:45:17 It almost pleaded people not to send anonymous
                                                                           documents, mentimtng courage and personal trust.,
                                                                           and tdd people to go through proper channels if Ihey
                                                                         have an issues
pressassodation@iabber.cc&de      Nxxxxxxxx Fxxxx    20104)3-17 22:45:24 open skies policy was stabalizing
pressassoddtion@]abb8r.ccade      Nxxxxxxxx Fxxxx    20104)3-17 22:45:44 so perttaps an open net policy Is called for;)
pressassodation@jabber.ccc.de     Nxxxxxxxx Fxxxx    201003-1722:46:23 that&ap(^;s reasonabia. though doe8n&a|Kis;t work
                                                                         in practice...
  Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 56 of 61 PageID# 847

        Case l:18-cr-00111-CIVlH Document 2 Filed 12/21/17 Page 38 of 40 Page!D# 39


Sender /U:count                   Sender Alias   Date-Time            fVlessageText
pressassoctation@j8bber.ccG.de    Nxxxxxxxx Fxxxx 201(W)3-17 22:46:27 wtiat&apos;d they say about courage?
dawpnetvvorK@iabbef.ccc.de        Nobody           2010-03-1722:46:38 i can send a copy
pressa$sociation@jabt>er.ccc.de   Nxxxxxxxx Fxxxx   2010-03-1722:46:40 thatit&aposis contagious?;)?
dawQn8two(K@iabber.ccc.de         Nobody            20104)3-1722:46:53 but its non-rel
pFessassoctation@iabber.coc.de    Nxxxxxxxx Fxxxx   20104)3-1722:47:00 yes
pressa$sociation@iabber.ccc.de    Nxxxxxxxx Fxxxx   20104)3-17 22:47:32 subsys is reafiy good these days
pressassociation@iabber.ccc.de    Nxxxxxxxx Fxxxx   2010-03-17 22:48K)9 please mark non-release,found on usb stick
dawpnetvvork@|abber.ccc.de        Nobody            20104)3-17 22:48:55 k
pressassociation@{abber.cc&de     Nxxxxxxxx Fxxxx   201^03-17 22:49:00 outed another spy this afternoon
davvgnetvvorK@iabber.ccc.de       Nobody            20104)3-1722:49:16 ??
pressassociation@iabt)er.ccc.de   Nxxxxxxxx Fxxxx   20104)3-17 22:49:27 local
dawgRetworK@iabber.ccc.de         Nobody            20104)3-1722:49:34 gotchya
Dressassodation@iabber.occ.de     Nxxxxxxxx Fxxxx   2010-03-1722:49:38 police, watching one of my hotels
pressassodation@iabber.occ.de     Nxxxxxxxx Fxxxx   2010-03-1722:49:50 Insider also confirmed
pressass(K:tation@jabber.occ.de   Nxxxxxxxx Fxxxx   2010-03-1722:49:58 we fiave access to the fleet tracking system:}
pressassodation@jabt>er.ooc.de    Nxxxxxxxx Fxxxx   20104)3-1722:50:41 just got h(^d of BOO pages ofinterrogations docs and
                                                                        another 40gb of.is privatization / banking stuff
Dressassoc^tion@iabber.ccG.de     Nxxxxxxxx Fxxxx   2010-03-17 22:50:51 this oountiy Is going to meft...
pressassodation@iabber.ccc.de     Nxxxxxxxx Fxxxx   20104)3-17 22:50:55 saw the film today
pressassodatlon@jabber.ccc.de     Nxxxxxxxx Fxxxx   20104)3-17 22:51:04.it&apos;s locking great
davi^(n8tworK@iabb8r.occ.de       Nd)ody            20104)3-17 22:51:31 what film?
pfe8sassodatlon@iabb8r.ccc.de     Nxxxxxxxx Fxxxx   20104)3-17 22:51:50.pro]edb
Dfessassodatlon@iabber.ccc.de     Nxxxxxxxx Fxxxx   20104)3-17 22:51:S8itha massacre
dawgn6twork@iabbef.ccc.de         Nobody            20104)3-17 22:52:01 Igotchya
dawgnetwoiK@iabber.ccade          Nobody            2010-03-17 22:52:32!upioaded file
dawgnetworK@}abber.ccc.de         Nobody            20104)3-17 22:53:01 imarked as requested
pressassodaSon@iabber.ccc.de      Nxxxxxxxx Fxxxx   20104)3-1722:53:11 thanks
dawgnetwork@iabber.ccc.de         Nobody            20104)3-1722:53:18 n/p
pressassodation@^tbber.ccc.d8     Nxxxxxxxx Fxxxx   20104)3-1722:53:20 yDU&apos;re great
pressa8sodation@^bber.cco.de      Nxxxxxxxx Fxxxx   20104)3-1722:54:03 is there some way i can get a oyptophone to you?
dawgn8tworK@Jabber.ccc.de         Nobody            20104)3-1722:54:14 not at this time
pres$a$sodafion@iabber.cc&de      Nxxxxxxxx Fxxxx   20104)3-1722:54:40 actually...
pressassodation@jabber.coc.de     Nxxxxxxxx Fxxxx   20104)3-1722:54:47 probably best if you lust order one?
PfessassodaGon@iabberxcc.de       Nxxxxxxxx Fxxxx   20104)3-1722:54:57 or rather some friend
pressassodation@jabberxoc.de      Nxxxxxxxx Fxxxx   20104)3-1722:55:14 bit pricy though
pressassod3tion@iabber.ccade      Nxxxxxxxx Fxxxx   20104)3-1722:55:26 hmm
pres$assodaticn@8abber.ccc.de     Nxxxxxxxx Fxxxx   20104)3-1722:55:29 Bctualiy never mind
dawgnetworK@labber.ccc.de         Nob<Miy           2010-03-1722:55:38 yes. i dont have access at present
pre$sa8Sodation@Jabber.coc.de     Nxxxxxxxx Fxxxx   20104)3-1722:56:35 fhese thii^ are good for urgent contact, but
                                                                          it&apos;s safier to avoid due to location tracking
                                                                          posstbiOties
dav^network@jabber.ccc.de         Nobody            20104)3-1722:56:47 i know that very well
pressassodation@]abber.ccc.de     Nxxxxxxxx Fxxxx   20104)3-1722:56:56 although there is a safphone module
dawgnetwork@iabber.ccc.de         Nobody            201040-1722:5751 forget the idea for now
oressas8odatiGr^iabber.ccc.de     Nxxxxxxxx Fxxxx   201040-1722:57:45 yes. you just contact us
pressassodatior^Jabber.ocade      Nxxxxxxxx Fxxxx   2010-03-1722:57:52 but don&apos:t disappear without saying why for an
                                                                          mctended period or l&apos;li get worried;)
dawgnetwork@jabb8r.ccc.de         Nobody            2010-03-1722:58:03 iwont
dawgnetwork@]abb8r.ccc.de         Nobody            201040-1722:58:16 vou&apo$:I!know if sometitfr^apos;s wrong
pressassodation@iabber.ccad8      Nxxxxxxxx Fxxxx   201040-17 22:58:39 ok
pressassodation@j8bberxcc.de      Nxxxxxxxx Fxxxx   2010-03-1722:58:57 you can just tsfi me &quot;ali the sitips came fn&quot;


Dr8ssassodaUon@iabber.ccc.d6      Nxxxxxxxx Fxxxx   20104)3-17 22:69;09 via email or any other medianism
dawanetwork@labber.ccc.de         Nobody            201040-1722:59:15 &gt;nod&it;
pressassociation@{abb8r.ccc.de    Nxxxxxxxx Fxxxx   20104)3-1722:59:44 will be doing an investigativejoumo conf in norway
                                                                          this week end,so may tre out of contact most of the
                                                                          time
dawgnetwork@iabber.ccc.de         Nobody            2010-03-1722:59:55 its good
pr8ssassodation@jabber.ccc.de     Nxxxxxxxx Fxxxx   20104)3-1723:00:17 ok.
pressassoc!atior^iabber.ccc.de    Nxxxxxxxx Fxxxx   201040-1723:00:27 off to do some work.
dawgnetwork@iabber.ccc.de         Nobody            2010-03-1723:00:43 k. but def read the reflection i sent
pres3assodation@iabb8r.ccc.de     Nxxxxxxxx Fxxxx   20104)3-1723:00:53 iwill
pressdssociation@iabber.ccc.de    Nxxxxxxxx Fxxxx   2010-03-17 23:01:01 now
dawgnetwotk@]abber.ccc.de         Nobody            2010-03-17 23:01:03 toodles
pressassodation@iabber.ccc.de     Nxxxxxxxx Fxxxx   201040-1723:12:56 heh
pre$sassodation@labber.ccc.de     Nxxxxxxxx Fxxxx   2010-03-1723:13:15 1 iike it free advertising to lust the right market
  Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 57 of 61 PageID# 848

       Case l:18-cr-00111-CMH Document 2 Filed 12/21/17 Page 39 of 40 PagelD# 40


Sender Account                   Sender Alias      Date-Time             Message Text
dawgnetworlc^abber.ccade         Nobody              201(W)3-17 23:23:14 &gt;nod&lt;
dawgnetwork@iabber.ccc.de        Nobody              2010-03-17 23:23:30 the tone is what fntecests ina the most
pre$sassodation@iabber.ccc.de    Nxxjooocxx Fxxxx 2010-03-17 2353:45 yes
dawgnetwo(k@iabber.ccc.de        Nobody              201003-17 23:23:47 its not really a ttireat. its a plead
pressassociation@iabber.ccc.de   Nxxxxjoooc FxJocx   2010-03-1723:23:55 slight desperation
pressassociation@iabber.ccc.de   Nxxxxxxxx Fxjoa 201003-17 23:24:00 yes
pressasscciation@iabber.ccc.de   Nxxxjooooc Fxxxx   201003-1723:24:08 interesting approach
dawgnetwork@iabI)er.ccc.de       Nobody             201003-1723:24:21 low,no-one knows what to do
pres$association@iabber.co&de    Nxxxxxxxx Fxxxx    201003-1723:24:40 threats work better with most, but perhaps they see
                                                                          that our sources are resistant to them anyway...
pressassociation@iabt}8r.ccade   Nxxxxxxxx Fxxxx    201003-17 23:24:54 so pleading is the only thing left
dawgnetwork@^bber.ccade          Notjody            201003-17 23:25:34 im sure It was brought on by discussions that showed
                                                                          slight sympathy
pressassodafion@i^ber.cc&de      Nxxxxxxxx Fxxxx    2010-03-17 2357:28 yes
pressassodafion@iabber.ccc.de    Nxxxxxxxx Fxxxx    201003-17 2357:46li think your intuition is correct
dawgnetwork@iabber.ccc.de        Nobody             201003-17 23:28:32i&quot;^we can&apos;!scare ttiem, lets ask
                                                                          nicely&quot;
dawgnetwofk@iatJbef.ccc.de       Nobody             201003-17 23:33:39 the hackers that these governments hire, the good
                                                                          ones... they&apo^re the cats that can only be herded
                                                                          by food... but when ttie cat food runs out, or they get
                                                                          treated rough...they&apos:d be the first to dissent

dawgnetwork@iabber.ccade         Nobody             2010-03-17 23:3451   food mear^ money,of course... and treatment
                                                                         tieing, wefl,treatment
dawqnetwofk@labber.ccc.de        Nobody             201003-172354:42 w^rd analogy,1 know... lot
pres$assodaUcn@iabber.ccc.de     Nxxxxxxxx Fxxxx    201003-1723:3851 yes
pre8sas8odation@iabber.ccc.de    Nxxxxxxxx Fxxxx    201003-1723:38:34 that&apos-,s possible
pressassodation@iabt)er.ccc.de   Nxxxxxxxx Fxxxx    201003-1723:39:09 and foere are sodd vales that arise cut of the fotemet
                                                                          that have evolved beyond those inside the isolated
                                                                          miOtary-contractor complex
dawgnetwoik@iabber.ccade         Nobody             2010-03-1800:04:31 its Ttke a dassroom run t^ an overbearing teacher...
                                                                          when a kid stiikes back anon^ousty by sabotaging
                                                                          the desk... the other kids get a little exdted and
                                                                          rowdy, because         wanted too, but were afraid of
                                                                          gettii^ caught.,the teacher is enbarassed and cant
                                                                          control the kids,so the teacherJust makes an
                                                                          announcement that the students should continue
                                                                          working qute^ after they have a look at the mess on
                                                                          the desk ttiat ttie teacher Is deaning up

dawgn8twork@iabt)er.ccc.da       Nobody             201003-1800:05:11 {think thats a better analogy
dawgn8twort^i£dJber.ccc.de       NotJody            201003-180057:17 <div><a
                                                                          href=http://freedominduded.com/ind«{!^<span
                                                                          styte='1jackground-coton #fiiifT: font-family: Helvetica;
                                                                          font-size:
                                                                          12pt;'^http:/ftreedomfnduded.comAnd«(<span></a>
                                                                          <span styte=%ackground-cotor;#fftf^ font-famity:
                                                                          Heivefica;font-size: 12pt;'> &tt;- recommend:fr^(as
                                                                        in tr^eedom)hardware vendor"
dawanetwort(@iat^r.ccc.de        Noixidy            2010-03-18 08:39:52 wtf is wrong with LTC Padmett xO
dawgnetwork@iabber.ccc.de        NotJOdy            2010-03-18 08:40:59 you don8tapos;t confirm, or even come off as possibly
                                                                          confirmh^ shit..
dawanetwofk@iat}ber.ccade        Nobody             2010-03-1808:41:22 tol. slipped up in your favor, i guess
Dre88as8odatk>n@iat}ber.ccc.de   Nxxxxxxxx Fxxxx    2010-03-1808:41:31 eh?
dawgnetwork@iabt)er.coc.de       Nobody             2010-03-1808:42:06 NYT artide has LTC Packnett allegedly confirming
                                                                          the authentidty offoe 2008 report posted on 15fo
pressassodat!on@iabber.ccade     Nxxxxxxxx Fxxxx    2010-03-1808:42:17 yes
prBssassodation@^berxoc.de       Nxxxxxxxx Fxxxx    201003-1803:42:19 hilarious
dawgnetwork@jat)ber.ccc.de       Nobody             2010-03-18 08:42:57 i dont think he&apos;s going to continue to be the Ml
                                                                        spokesperson
pressassodation^abber.ccc.de     Nxxxxxxxx Fxxxx    201003-18 08:4354 they do break iftese rules though when being
                                                                          hammered
dawgnetwofk@iabber.ccc.de        Nobody             201003-1808:43:15 im sure
pre8sassodatIon@iabbef.ccc.de    Nxxxxxxxx Fxxxx    2010-03-1808:43:41 refusing to confirm does make them look diadowy
                                                                       and untrustworthy
 Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 58 of 61 PageID# 849

        Case l:18-cr-00111-CMH Document 2 Filed 12/21/17 Page 40 of 40 PagelD# 41


Sender Account                   1Sender Alias     Date-Time           Message Text
dawgnetworfc@jabber.ccc.de        Nobody            2010-03-1808:43:45 1 just didnt realto how Rttia It takes for them to cave...

dawgnetworfc@jabbar.ccc.de       Not}ody            2010-03-18 08:43:55 true. but... im shocked
pressassoctation@jabber.occ.de   Nxxxxxxxx Fxxxx    2010-03-18 08:44:12 yeah., but rememlKr.. rules are just for the grunts:P

ptessassoclation@jabber.ccc.de   Nxxxxxxxx Fxxxx    2010-03-1808:44:32 like no spying on dttzens at the nsa
dawgnetworfc@iabber.ccc.de       Nobody             2010-03-18 08:44:43 which is common
dawgnetworfc@|abber.ccc,de       Nobody             2010-03-1808:45:57 &quot;oh fuck, this might t)e a US citizen...
                                                                         shouidn&apos;t we get this checked by the
                                                                         FBi...&quot; &quot;Fuck that, FBI is slow as fuck,
                                                                         we&apos:H just keep llsfening in, capture him,and
                                                                         then turn him over&quot;
pressassodation@jabber.occ.de    Nxxxxxxxx Fxxxx    2010-03-18 08:48:27 1 prefer jen. also, too masculine tookino
pressasscctation@jabbar.ccc.d8   Nxxxxxxxx Fxxxx    2010-03-18 08:48:57 heh
pressassociation@labber.ccc.de   Nxxxxxxxx Fxxxx    2010-03-18 08:48:59 nevermine
Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 59 of 61 PageID# 850




 ATTACHMENT
                                 C
  Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 60 of 61 PageID# 851




AO 110 (Rev.06/09)Subpoena to Testify Before a Grand Jury


                                     United States District Court                                          "''
                                                                   for the

                                                       Eastern District of Virginia

                                     SUBPOENA TO TESTIFY BEFORE A GRAND JURY

                  Chelsea Manning,
                  formerly known as Bradley Manning
To:




          YOU ARE COMMANDED to appear in this United States district court at the time, date,and place shown
below to testify before the court's grand jury. When you arrive, you must remain at the court until thejudge or a court
officer allows you to leave.



PlflCC*                                                                         Date and Time:
                                                                                                       May 14,2019       09:30 a.m.
          U.S. District Court
          401 Courthouse Square
          Alexandria, VA 22314




          You must also bring with you the following documents,electronically stored information, or objects (blank ifnot
applicable):                           WITNESS ATTENDANCE.




                      May 08.2019                                                                >



Date:                                                                  CLERK OF COURT             ■   ®      '


                                                                                      SignaiureafCl^rk of Deputy^Clerk


The name,address, e-mail,and telephone number ofthe United States attorney, or assistant United States attorney, who
requests this subpoena, are:           Gordon D. Kromberg,AUSA
                                       Office of the United States Attorney
                                       Justin W.Williams United States Attorney's Building
                                       2100 Jamieson Avenue
                                       Alexandria, Virginia 22314 (703)299-3700
   Case 1:19-dm-00012-AJT Document 7 Filed 05/16/19 Page 61 of 61 PageID# 852




AO 110 (Rev.06/09) Subpoena to Testify Before Grand Jury(Page 2)




                                                          PROOF OF SERVICE



         This subpoena for(name ofindividual or organization)
was received by me on(date)

        O I served the subpoena by delivering a copy to the named person as follows:


                                                                             on (date)                       ;or

        O I returned the subpoena unexecuted because:




        I declare under penalty of perjury that this information is true.



Date:
                                                                                     Server's siffiature



                                                                                    Printed name and title




                                                                                         Server *s address


Additional information regarding attempted service, etc:
